Exhibit 10.2

KIMBALL HILL, INC.
INVESTOR RIGHTS AGREEMENT

September 12, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.

Definitions

 

1

 

 

 

 

2.

Effective Date

 

5

 

 

 

 

3.

Board of Directors

 

5

 

 

 

 

 

3.1

Board Composition

 

5

 

3.2

Expiration

 

5

 

 

 

 

 

4.

Protective Provisions.

 

5

 

 

 

 

 

4.1

Required Investor Approval

 

5

 

4.2

Board Review and Approval

 

6

 

4.3

Affiliate Transactions.

 

7

 

4.4

Expiration of Protective Provisions

 

9

 

 

 

 

 

5.

Information Rights

 

9

 

 

 

 

 

5.1

Financial Information

 

9

 

5.2

Confidentiality.

 

10

 

5.3

Termination of Rights

 

11

 

 

 

 

 

6.

Investor Rights

 

11

 

 

 

 

 

6.1

Preemptive Rights

 

11

 

6.2

Drag Along and Tag Along Rights

 

13

 

6.3

Termination of Investor Rights

 

14

 

 

 

 

 

7.

Right of First Refusal

 

14

 

 

 

 

 

7.1

Company and Stockholder Right

 

14

 

7.2

Termination of Right of First Refusal

 

15

 

 

 

 

 

8.

Restrictions on Transferability; Registration Rights

 

15

 

 

 

 

 

8.1

Restrictions

 

15

 

8.2

Demand Registrations

 

16

 

8.3

Company Registration

 

19

 

8.4

Registration Procedures

 

20

 

8.5

Information by Investor

 

21

 

8.6

Indemnification

 

22

 


--------------------------------------------------------------------------------




 

8.7

Expenses of Registration

 

24

 

8.8

Rule 144 Reporting

 

24

 

8.9

Transfer of Registration Rights

 

25

 

8.10

Limitations on Subsequent Registration Rights

 

25

 

8.11

Procedure for Underwriter Cutbacks

 

25

 

8.12

Lock-up Provisions

 

26

 

 

 

 

 

9.

Miscellaneous

 

26

 

 

 

 

 

9.1

Governing Law

 

26

 

9.2

Transfers; Successors and Assigns

 

26

 

9.3

Entire Agreement

 

27

 

9.4

Notices, Etc.

 

27

 

9.5

Delays or Omissions

 

29

 

9.6

Dispute Resolution Fees

 

29

 

9.7

Counterparts

 

29

 

9.8

Severability

 

29

 

9.9

Titles and Subtitles

 

29

 

9.10

Amendment and Waiver

 

29

 

9.11

Rights of Investors

 

29

 

9.12

Aggregation of Stock

 

30

 

9.13

No Strict Construction

 

30

 


--------------------------------------------------------------------------------


INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement (the “Agreement”) is made as of September 12,
2006, by and among Kimball Hill, Inc., an Illinois corporation (the “Company”)
and Equity Investments III, LLC, a Delaware limited liability company (“Equity
Investments”).

RECITALS

WHEREAS, the Company and Equity Investments have entered into a Subscription
Agreement (the “Subscription Agreement”) of even date herewith, pursuant to
which the Company wants to sell to Equity Investments and Equity Investments
wants to purchase from the Company shares of the Company’s Common Stock;

WHEREAS, as a condition to Equity Investments’ obligation to purchase shares of
the Company’s Common Stock under the Subscription Agreement, the Company and
Equity Investments have agreed to enter into this Agreement in order to provide
for matters pertaining to the management and corporate governance of the
Company, including the composition of the Board, and to impose certain
restrictions and obligations on, and grant certain rights to Equity Investments
as more specifically set forth herein (including, without limitation, certain
protective provisions, certain rights to receive information pertaining to the
Company, certain preemptive rights and certain rights to register shares of the
Company’s Common Stock); and

WHEREAS, the Company wants to induce Equity Investments to purchase shares of
the Company’s Common Stock pursuant to the Subscription Agreement by agreeing to
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.             Definitions.


1.1           AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE THE FOLLOWING
RESPECTIVE MEANINGS:

“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person.  For purposes of Section 4.3, Affiliates shall be
deemed to include, with respect to any Person, any other Person (1) which
beneficially owns or holds, directly or indirectly, 10% or more of any class of
the voting stock of the referent Person, (2) of which 10% or more of the voting
stock is beneficially owned or held, directly or indirectly, by the referenced
Person or (3) with respect to an individual, any immediate family member of such
Person.  For purposes of this definition, “control” of a Person shall mean the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

“Board” means the board of directors of the Company.

1


--------------------------------------------------------------------------------




“Closing” refers to the date hereof.

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

“Common Stock” means the common stock of the Company.

“Controlled Affiliate” means any Affiliate of the Investor (i) of which 50% or
more of the voting interests are beneficially owned or held, directly or
indirectly, by the Investor or (ii) which is under direct or indirect common
control with Investor by a Person which beneficially owns or holds, directly or
indirectly, 50% or more of the voting interests of both the Affiliate and the
Investor.

“Controlling Affiliate” means (i) the sole member of Equity Investments on
September 12, 2006 (“Parent”) and (ii) any Person that, directly or indirectly,
owns or has acquired 50% or more of the voting interests or all or substantially
all of the assets of, or has otherwise gained control of, Parent.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

“Investor” means (i) Equity Investments, so long as Equity Investments is
holding Registrable Securities, and (ii) any other Person holding Registrable
Securities to whom the rights under this Agreement have been transferred in
accordance with Sections 8.9 and 9.2 hereof.

“Investor Shares” shall mean the 952,380 shares of Common Stock purchased by the
Investor pursuant to the Subscription Agreement.

“IPO” means the first public offering of the Common Stock of the Company (or its
successor) to the general public that is affected pursuant to a registration
statement filed with, and declared effective by, the Commission under the
Securities Act.

“Note Indenture” refers to that certain Indenture, dated as of December 19,
2005, by and among the Company, the Guarantors named therein and U.S. Bank
National Association, pursuant to which the Company issued $203,000,000 10½%
Senior Subordinated Notes due 2012.

“Other Stockholders” means Persons other than the Investor who, by virtue of
agreements with the Company, are entitled to include their securities in certain
registrations hereunder.

“Permitted Holder” means (i) David K. Hill, Diane G. Hill, their immediate
family members (as defined by the New York Stock Exchange’s listing
requirements) or the respective spouses and former spouses (including widows and
widowers), heirs or lineal descendants of any of the foregoing; (ii) an estate,
trust (including a revocable trust, declaration of trust or a voting trust),
guardianship, other legal representative relationship or custodianship for the
primary benefit of one or more individuals described in clause (i) above or
controlled by

2


--------------------------------------------------------------------------------




one or more individuals described in clause (i) above; (iii) a corporation,
partnership, limited liability company, foundation, charitable organization or
other entity if a majority of the voting power and, if applicable, a majority of
the value of the equity ownership of such corporation, partnership, limited
liability company, foundation, charitable organization or other entity is
directly or indirectly owned by or for the primary benefit of one or more
individuals or entities described in clauses (i) or (ii) above; and (iv) a
corporation, partnership, limited liability company, foundation, charitable
organization or other entity controlled directly or indirectly by one or more
individuals or entities described in clauses (i), (ii) or (iii) above.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Pro Rata Portion” means the ratio that (x) the sum of the number of shares of
the Company’s Common Stock held by the Investor immediately prior to the
issuance of New Securities, assuming full exercise and/or conversion of all
Company securities (including options, warrants, stock units and similar
instruments) exercisable and/or convertible into the Company’s Common Stock then
held by such Investor, bears to (y) the sum of the total number of shares of the
Company’s Common Stock then outstanding, assuming full exercise and/or
conversion of all Company securities (including options, warrants, stock units
and similar instruments) exercisable and/or convertible into the Company’s
Common Stock then outstanding.

The terms “register”, “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

“Registration Blackout Period” shall mean a period of time declared by the
Company, not to exceed 120 days, during which the Investor may not exercise its
registration rights under Section 8 of this Agreement because of the occurrence
of material developments that would otherwise be required to be disclosed in the
registration statement.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with a registration for the Investor pursuant to Sections 8.2, and 8.3
hereof, including, without limitation, all registration, qualification, listing
and filing fees, printing expenses, escrow fees, fees and disbursements of
counsel for the Company, blue sky fees and expenses, and the expense of any
special audits incident to or required by any such registration (but excluding
the compensation of regular employees of the Company which shall be paid in any
event by the Company), but shall not include Selling Expenses.

“Registrable Securities” shall mean (i) all Investor Shares and (ii) any Common
Stock of the Company issued as a dividend or other distribution with respect to
or in exchange for or in replacement of the shares referenced in clause (i)
above; provided, however, that shares of Common Stock (including the Investor
Shares) or other securities shall cease to be Registrable Securities upon (A)
their registration under the Securities Act, (B) their sale to the public either
pursuant to an effective registration statement under the Securities Act or Rule
144,

3


--------------------------------------------------------------------------------




(C) their sale in a private transaction, or (D) their eligibility for sale
without restriction under Rule 144 within any ninety- (90-) day period.

“Restricted Securities” shall mean the securities of the Company required to
bear the legend set forth in Section 8.1(b) hereof.

“Rule 144” means Rule 144 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the Commission.

“Rule 145” means Rule 145 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder or any similar federal statute and
the rules and regulations of the Commission thereunder, all as the same shall be
in effect at the time.

“Selling Expenses” shall mean all underwriting discounts, stock transfer taxes,
fees and disbursements of legal counsel for the Investor and any other holders
registering securities in any given registration, and selling commissions
applicable to the securities registered by the Investor.

“Shares” means the Company’s Common Stock, including the Investor Shares, and
any other equity securities of the Company.

“Significant Subsidiary” shall mean a subsidiary of the Company meeting the
conditions set forth in Rule 1-02(w) of Regulation S-X.

“Subsidiary” shall have the meaning set forth in the Note Indenture.


1.2           THE FOLLOWING TERMS SHALL HAVE THE MEANINGS DEFINED FOR SUCH TERMS
IN THE SECTIONS SET FOR BELOW:

Defined Term

 

Section

 

 

 

Affiliate Transaction

 

Section 4.3(a)

Agreement

 

Preamble

Company

 

Preamble

Equity Investments

 

Preamble

Excluded Securities

 

Section 6.1(d)

Indemnified Party

 

Section 8.6(c)

Indemnifying Party

 

Section 8.6(c)

Lock-up Period

 

Section 8.12

New Securities

 

Section 6.1(a)

Other Shares

 

Section 8.11

Right of First Refusal

 

Section 7.1

Subscription Agreement

 

Recitals

 

4


--------------------------------------------------------------------------------




2.             Effective Date.  For purposes of Equity Investments’ income
recognition only, the effective date of this Agreement shall be September 1,
2006.

3.             Board of Directors.

3.1           Board Composition.


(A)           AS OF THE CLOSING, THE BOARD SHALL BE COMPRISED OF EIGHT (8)
MEMBERS AS FOLLOWS: DAVID K. HILL, ISAAC HEIMBINDER, C. KENNETH LOVE, LARRY H.
DALE, KENT W. COLTON, ROY HUMPHREYS, BRUCE I. MCPHEE AND GREG SCHULTZ.


(B)           FROM AND AFTER THE CLOSING AND PRIOR TO THE IPO, THE INVESTOR
SHALL HAVE THE RIGHT TO DESIGNATE ONE (1) MEMBER OF THE BOARD.  AFTER THE
CONSUMMATION OF THE IPO, THE COMPANY WILL USE ITS REASONABLE BEST EFFORTS TO
NOMINATE ONE (1) DIRECTOR DESIGNATED BY THE INVESTOR FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS AT THEIR ANNUAL MEETING.


(C)           ANY DESIGNATION MADE BY THE INVESTOR PURSUANT TO SECTION 3.1(B)
SHALL ONLY BE MADE AFTER CONSULTATION WITH THE COMPANY’S CHAIRMAN AND CHIEF
EXECUTIVE OFFICER.  SUCH DESIGNATED MEMBER SHALL MEET ANY AND ALL MINIMUM
CRITERIA APPLICABLE TO ALL OF THE COMPANY’S DIRECTOR NOMINEES.


(D)           IF THE INVESTOR FAILS TO DESIGNATE A REPRESENTATIVE TO FILL A
DIRECTORSHIP PURSUANT TO THE TERMS OF THIS SECTION 3, THE ELECTION OF AN
INDIVIDUAL TO SUCH DIRECTORSHIP SHALL BE ACCOMPLISHED BY THE BOARD IN ACCORDANCE
WITH THE COMPANY’S BYLAWS AND APPLICABLE LAW UNTIL SUCH TIME AS THE INVESTOR
EXERCISES SUCH DESIGNATION RIGHT.

3.2           Expiration.  The provisions of this Section 3 shall expire at such
time as the Investor no longer holds ten percent (10%) or more of the issued and
outstanding Common Stock.

4.             Protective Provisions.

4.1           Required Investor Approval.  The Company hereby covenants and
agrees that it will not, without the prior written approval of the Investor, do
or commit to do any of the following actions (either directly or by amendment,
merger, consolidation or otherwise):


(A)           PRIOR TO AND AFTER THE CONSUMMATION OF THE IPO, NEITHER THE
COMPANY NOR ANY SUBSIDIARY WILL INCUR ANY INDEBTEDNESS FOR BORROWED MONEY OR
GRANT, CREATE OR PERMIT THE IMPOSITION OF ANY LIEN, CHARGE, SECURITY INTEREST OR
OTHER ENCUMBRANCE UPON ANY OF THE ASSETS OR PROPERTIES OF THE COMPANY OR ANY
SUBSIDIARY OR GUARANTY OR PROVIDE SURETY FOR THE OBLIGATIONS OF ANY THIRD PARTY
WITH A VALUE GREATER THAN $100,000,000, OTHER THAN AS PERMITTED UNDER THE NOTE
INDENTURE, AS AMENDED OR SUPPLEMENTED FROM TIME TO TIME, AND/OR OTHER INDENTURES
ENTERED INTO BY THE COMPANY WITH RESPECT TO NEW SENIOR OR SUBORDINATED PUBLIC
DEBT;

5


--------------------------------------------------------------------------------





(B)           PRIOR TO THE IPO,

(I)            AMEND OR MODIFY THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF
THE COMPANY;

(II)           VOLUNTARILY LIQUIDATE, WIND-UP, DISSOLVE OR COMMENCE ANY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, DEBT ARRANGEMENT OR OTHER CASE OR
PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW OR MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OF THE COMPANY OR A SIGNIFICANT SUBSIDIARY;

(III)          SELL ALL OF THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY, IN A
SINGLE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS, WHETHER BY SALE OF
EQUITY INTERESTS, MERGER (OTHER THAN A REINCORPORATION MERGER OR A MERGER IN
WHICH THE COMPANY OR SUCH SIGNIFICANT SUBSIDIARY IS THE SURVIVING ENTITY AND NO
CHANGE OF CONTROL OCCURS AS A RESULT OF SUCH MERGER), OR THE SALE OR DISPOSITION
OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR ANY SIGNIFICANT
SUBSIDIARY, IN EACH CASE FOR A VALUE LESS THAN 1.5X THE COMPANY’S OR SUCH
SIGNIFICANT SUBSIDIARY’S BOOK VALUE (MEASURED AS OF THE END OF THE MOST RECENTLY
COMPLETED FISCAL QUARTER); AND


(C)           AFTER THE CONSUMMATION OF THE IPO, AMEND OR MODIFY THE CERTIFICATE
OF INCORPORATION OR BY-LAWS OF THE COMPANY IN A MANNER ADVERSE TO THE INVESTOR’S
RIGHTS AS A HOLDER OF COMMON STOCK.

4.2           Board Review and Approval.  The Company shall not take any of the
following actions prior to or after the consummation of the IPO unless, prior to
taking such action, the action was submitted to the Board for review and was
approved by the Board in accordance with the Company’s by-laws:


(A)           SELL ALL OF THE COMPANY, WHETHER BY SALE OF EQUITY INTERESTS,
MERGER OR THE SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY;


(B)           MAKE ANY ACQUISITIONS OF LAND IN A SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS BY THE COMPANY OR ANY SUBSIDIARY IN EXCESS OF $50,000,000;


(C)           MAKE ANY PAYMENT ON ACCOUNT OF, OR SET ASIDE ANY ASSETS FOR A
SINKING OR OTHER ANALOGOUS FUND FOR, THE PURCHASE, REDEMPTION, DEFEASANCE,
RETIREMENT OR OTHER ACQUISITION OF ANY EQUITY INTEREST OF THE COMPANY, EXCEPT
(1) REDEMPTIONS FROM OFFICERS, DIRECTORS OR EMPLOYEES OR FORMER OFFICERS,
DIRECTORS OR EMPLOYEES (OR THEIR TRANSFEREES, ESTATES OR BENEFICIARIES UNDER
THEIR ESTATES), UPON THEIR DEATH, DISABILITY, RETIREMENT, SEVERANCE OR
TERMINATION OF EMPLOYMENT OR SERVICE AND (2) REPURCHASES OF EQUITY INTERESTS
DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS IF THE EQUITY INTERESTS
REPRESENT A PORTION OF THE EXERCISE PRICE THEREOF AND REPURCHASES OF EQUITY
INTERESTS DEEMED TO OCCUR UPON THE WITHHOLDING OF A PORTION OF THE EQUITY
INTERESTS ISSUED, GRANTED OR AWARDED TO AN EMPLOYEE, DIRECTOR OR CONSULTANT IN
RESPECT OF THE PAYMENT OF TAXES PAYABLE BY SUCH EMPLOYEE, DIRECTOR OR CONSULTANT
UPON SUCH ISSUANCE, GRANT OR AWARD;

6


--------------------------------------------------------------------------------





(D)           VOLUNTARILY LIQUIDATE, WIND-UP, DISSOLVE OR COMMENCE ANY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, DEBT ARRANGEMENT OR OTHER CASE OR
PROCEEDING UNDER ANY BANKRUPTCY OR INSOLVENCY LAW OR MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS OF THE COMPANY;


(E)           SETTLE ANY LITIGATION OR SIMILAR ACTION WHICH IS SPECIFICALLY
DISCLOSED IN THE COMPANY’S FILINGS WITH THE COMMISSION;


(F)            ENGAGE IN ANY BUSINESS OTHER THAN A “PERMITTED BUSINESS” (AS
DEFINED IN THE NOTE INDENTURE);


(G)           INCREASE THE SIZE OF THE BOARD OF THE COMPANY BEYOND NINE (9)
DIRECTORS;


(H)           SUBJECT TO SECTION 6.1, ISSUE ANY STOCK IN CONNECTION WITH ANY
BUSINESS COMBINATION OR ACQUISITION TRANSACTION;


(I)            SUBJECT TO SECTION 6.1, ISSUE ANY STOCK TO FINANCIAL
INSTITUTIONS, COMMERCIAL LENDERS, BROKERS OR FINDERS OR ANY SIMILAR PARTY, OR
THEIR RESPECTIVE DESIGNEES, IN CONNECTION WITH THE INCURRENCE OR GUARANTEE OF
INDEBTEDNESS BY THE COMPANY;


(J)            DECLARE ANY CASH DIVIDENDS MADE PAYABLE TO COMPANY STOCKHOLDERS;
AND


(K)           AMEND OR MODIFY THE CERTIFICATE OF INCORPORATION OR BY-LAWS OF THE
COMPANY.

4.3           Affiliate Transactions.


(A)           THE COMPANY SHALL NOT DIRECTLY OR INDIRECTLY, IN ONE TRANSACTION
OR IN A SERIES OF RELATED TRANSACTIONS, SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF ITS ASSETS TO, OR PURCHASE ANY ASSETS FROM, OR ENTER INTO ANY
CONTRACT, AGREEMENT, UNDERSTANDING, LOAN, ADVANCE OR GUARANTEE WITH, OR FOR THE
BENEFIT OF, ANY AFFILIATE INVOLVING AGGREGATE CONSIDERATION IN EXCESS OF
$120,000 (AN “AFFILIATE TRANSACTION”), UNLESS:

(I)            SUCH AFFILIATE TRANSACTION IS ON TERMS THAT ARE NOT MATERIALLY
LESS FAVORABLE TO THE COMPANY THAN THOSE THAT MAY HAVE BEEN OBTAINED IN A
COMPARABLE TRANSACTION AT SUCH TIME ON AN ARM’S-LENGTH BASIS BY THE COMPANY FROM
A PERSON THAT IS NOT AN AFFILIATE OF THE COMPANY; AND

(II)           THE COMPANY DELIVERS TO THE INVESTOR:

(A)          WITH RESPECT TO ANY AFFILIATE TRANSACTION INVOLVING AGGREGATE VALUE
IN EXCESS OF $10,000,000, AN OFFICERS’ CERTIFICATE CERTIFYING THAT SUCH
AFFILIATE TRANSACTION COMPLIES WITH CLAUSE (1) ABOVE AND EITHER (I) IF THERE ARE
ONE OR MORE MEMBERS OF THE BOARD COMPANY WHO QUALIFY AS INDEPENDENT DIRECTORS, A
SECRETARY’S CERTIFICATE WHICH SETS FORTH AND AUTHENTICATES A RESOLUTION THAT HAS
BEEN ADOPTED BY THE BOARD AND A MAJORITY OF THE INDEPENDENT DIRECTORS OF THE
COMPANY APPROVING SUCH AFFILIATE TRANSACTION OR (II) A WRITTEN OPINION OR
APPRAISAL OF THE TYPES DESCRIBED IN CLAUSE (B) BELOW; AND

7


--------------------------------------------------------------------------------




(B)           WITH RESPECT TO ANY AFFILIATE TRANSACTION INVOLVING AGGREGATE
VALUE OF $25,000,000 OR MORE, THE CERTIFICATES DESCRIBED IN THE PRECEDING CLAUSE
(A) AND (X) A WRITTEN OPINION AS TO THE FAIRNESS OF SUCH AFFILIATE TRANSACTION
TO THE COMPANY FROM A FINANCIAL POINT OF VIEW OR (Y) A WRITTEN APPRAISAL
SUPPORTING THE VALUE OF SUCH AFFILIATE TRANSACTION, IN EITHER CASE, ISSUED BY AN
INDEPENDENT FINANCIAL ADVISOR.


(B)           THE FOREGOING RESTRICTIONS SET FORTH IN THIS SECTION 4.3 SHALL NOT
APPLY TO:

(I)            TRANSACTIONS EXCLUSIVELY BETWEEN OR AMONG (A) THE COMPANY AND ONE
OR MORE SUBSIDIARIES OR (B) SUBSIDIARIES OR ENTITIES THAT BECOME SUBSIDIARIES AS
A RESULT OF SUCH TRANSACTION; PROVIDED, IN EACH CASE, THAT NO AFFILIATE OF THE
COMPANY (OTHER THAN ANOTHER SUBSIDIARY) OWNS EQUITY INTERESTS OF ANY SUCH
SUBSIDIARY;

(II)           REASONABLE DIRECTOR, OFFICER, EMPLOYEE AND CONSULTANT
COMPENSATION (INCLUDING BONUSES) AND OTHER BENEFITS (INCLUDING RETIREMENT,
HEALTH, STOCK AND OTHER BENEFIT PLANS), INCLUDING COMPENSATION AND BENEFITS
CONSISTENT WITH PAST PRACTICE, AND INDEMNIFICATION ARRANGEMENTS;

(III)          LOANS AND ADVANCES PERMITTED BY CLAUSE (3) OF THE DEFINITION OF
“PERMITTED INVESTMENTS” (AS DEFINED IN THE NOTE INDENTURE);

(IV)          ANY AGREEMENT IN EFFECT AS OF DECEMBER 19, 2005 OR ANY EXTENSION,
AMENDMENT OR MODIFICATION THERETO (SO LONG AS ANY SUCH EXTENSION, AMENDMENT OR
MODIFICATION SATISFIES THE REQUIREMENTS SET FORTH IN CLAUSE (1) OF THE FIRST
PARAGRAPH ABOVE) OR ANY TRANSACTION CONTEMPLATED THEREBY;

(V)           ANY TRANSACTION WITH A PERSON THAT WOULD OTHERWISE CONSTITUTE AN
AFFILIATE TRANSACTION SOLELY BECAUSE THE COMPANY OR A SUBSIDIARY OWNS AN EQUITY
INTEREST IN OR OTHERWISE CONTROLS SUCH PERSON; PROVIDED, HOWEVER, THAT NO
AFFILIATE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN THE COMPANY OR A
SUBSIDIARY SHALL HAVE A BENEFICIAL INTEREST IN SUCH PERSON;

(VI)          RESTRICTED PAYMENTS OF THE TYPE DESCRIBED IN CLAUSE (1), (2) OR
(4) OF THE DEFINITION OF “RESTRICTED PAYMENT” (AS DEFINED IN THE NOTE INDENTURE)
AND WHICH ARE MADE IN ACCORDANCE WITH SECTION 4.08 OF THE NOTE INDENTURE; OR

(VII)         ISSUANCES OR SALES OF QUALIFIED EQUITY INTERESTS (AS DEFINED IN
THE NOTE INDENTURE) BY THE COMPANY TO AN AFFILIATE.

8


--------------------------------------------------------------------------------




4.4           Expiration of Protective Provisions.  The provisions set forth in
this Section 4 shall expire at such time as the Investor no longer holds ten
percent (10%) or more of the issued and outstanding Common Stock; provided,
however, that that Investor agrees to terminate the provisions set forth in this
Section 4 in connection with the IPO if such provisions are inconsistent with
the rules of the principal exchange or market in which the Common Stock will be
listed in connection with the IPO; and provided further that if the managing
underwriter(s) in the IPO concludes that the continuation of any of such
provisions following the IPO will adversely affect the marketability of the IPO,
the Investor shall consult in good faith with the managing underwriter(s) and
the Company to make appropriate deletions or modifications to such provisions to
ensure the marketability of the IPO.

5.             Information Rights.

5.1           Financial Information.  The Company will furnish to the Investor
the following reports or information:


(A)           AS SOON AS PRACTICABLE AFTER THE END OF EACH FISCAL YEAR BEGINNING
WITH FISCAL YEAR 2006, AND IN ANY EVENT WITHIN NINETY (90) DAYS THEREAFTER,
CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY
APPLICABLE SUBSIDIARIES, AS OF THE END OF SUCH FISCAL YEAR, AND CONSOLIDATED
STATEMENTS OF INCOME AND CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, IF ANY
APPLICABLE SUBSIDIARIES, FOR SUCH YEAR, PREPARED IN ACCORDANCE WITH U.S.
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES CONSISTENTLY APPLIED AND SETTING FORTH
IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL
IN REASONABLE DETAIL AND CERTIFIED BY INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONAL
STANDING SELECTED BY THE COMPANY;


(B)           AS SOON AS PRACTICABLE, BUT IN ANY EVENT WITHIN FORTY-FIVE (45)
DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE COMPANY BEGINNING WITH THE
FIRST (1ST) QUARTER OF FISCAL 2007, CONSOLIDATED BALANCE SHEETS OF THE COMPANY
AND ITS SUBSIDIARIES, IF ANY APPLICABLE SUBSIDIARIES, AS OF THE END OF SUCH
QUARTERLY PERIOD, CONSOLIDATED STATEMENTS OF INCOME OF THE COMPANY AND ITS
SUBSIDIARIES, IF ANY APPLICABLE SUBSIDIARIES, FOR SUCH QUARTERLY PERIODS AND
CONSOLIDATED STATEMENTS OF CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, IF
ANY APPLICABLE SUBSIDIARIES, ON A YEAR-TO-DATE BASIS THROUGH THE END OF SUCH
QUARTERLY PERIOD, PREPARED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED AND SETTING FORTH IN COMPARATIVE FORM THE INCOME
AND CASH FLOW FIGURES FOR THE CORRESPONDING PERIODS OF THE PREVIOUS FISCAL YEAR
AND CONSOLIDATED BALANCE SHEET FIGURES AS OF THE END OF THE PREVIOUS FISCAL
YEAR, SUBJECT TO CHANGES RESULTING FROM NORMAL YEAR-END AUDIT ADJUSTMENTS, ALL
IN REASONABLE DETAIL AND CERTIFIED BY THE PRINCIPAL FINANCIAL OR ACCOUNTING
OFFICER OF THE COMPANY, EXCEPT SUCH FINANCIAL STATEMENTS NEED NOT CONTAIN THE
NOTES REQUIRED BY U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;


(C)           WITHIN TWO (2) BUSINESS DAYS AFTER THE END OF THE CALENDAR MONTH
ENDED SEPTEMBER 30, 2006, AND AS SOON AS PRACTICABLE, BUT IN ANY EVENT WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH OTHER CALENDAR MONTH WHICH IS NOT THE
LAST MONTH OF A FISCAL QUARTER, BEGINNING WITH THE FIRST (1ST) QUARTER OF FISCAL
2007, A GOOD FAITH ESTIMATE OF THE NET INCOME OF THE COMPANY FOR SUCH MONTH,
CALCULATED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
(EXCEPT SUCH ESTIMATE NEED NOT CONTAIN THE NOTES REQUIRED BY U.S. GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES) AND SUBJECT TO NORMAL REVISION AND ADJUSTMENT;
AND

9


--------------------------------------------------------------------------------





(D)           WITHIN TWO (2) BUSINESS DAYS AFTER THE END OF EACH FISCAL QUARTER,
BEGINNING WITH THE FIRST (1ST) QUARTER OF FISCAL 2007, A GOOD FAITH ESTIMATE OF
THE NET INCOME OF THE COMPANY FOR SUCH QUARTERLY PERIOD, CALCULATED IN
ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (EXCEPT SUCH
ESTIMATE NEED NOT CONTAIN THE NOTES REQUIRED BY U.S. GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES) AND RECOGNIZED TO BE PRELIMINARY AND SUBJECT TO NORMAL
REVISION.


INVESTOR ACKNOWLEDGES AND AGREES THAT THE FINANCIAL INFORMATION PROVIDED
PURSUANT TO SECTIONS 5.1(C) AND 5.1(D) ABOVE IS NOT PREPARED WITH A VIEW TO
PUBLIC DISCLOSURE AND NOT PREPARED WITH A VIEW TO COMPLIANCE WITH PUBLISHED
GUIDELINES OF THE COMMISSION OR ANY OTHER REGULATORY OR FINANCIAL BODY.

5.2           Confidentiality.


(A)           THE INVESTOR AGREES, AND AGREES TO CAUSE ITS AFFILIATES, TO AT ALL
TIMES HOLD IN CONFIDENCE AND KEEP SECRET AND INVIOLATE ALL OF THE COMPANY’S
CONFIDENTIAL INFORMATION, INCLUDING, WITHOUT LIMITATION, ALL UNPUBLISHED MATTERS
RELATING TO THE TRADE SECRETS, SPECIFICATIONS, DESIGNS, PLANS, DATA, SUPPLIER
NAMES AND INFORMATION, PRICES AND TERMS, DOCUMENTS, REPORTS, FINANCIAL
STATEMENTS AND RECORDS AND EMPLOYEE RECORDS AND DATA OF THE COMPANY (REGARDLESS
OF WHETHER SUCH INFORMATION IS MARKED AS PROPRIETARY OR CONFIDENTIAL OR IS
WRITTEN OR ORAL), WHICH THE INVESTOR OR ANY SUCH AFFILIATES MAY OR HEREAFTER
COME TO KNOW OR DERIVE FROM SUCH CONFIDENTIAL INFORMATION, AND WILL NOT DISCLOSE
TO ANY OTHER PERSON ANY OF THE CONFIDENTIAL INFORMATION WITHOUT THE COMPANY’S
PRIOR WRITTEN CONSENT; PROVIDED, HOWEVER, THAT, THE INVESTOR AND ITS AFFILIATES
MAY DISCLOSE ANY SUCH INFORMATION (I) TO THE EXTENT REQUIRED BY APPLICABLE LAW
OR LEGAL PROCESS, (II) TO ITS REPRESENTATIVES AND AGENTS WHO NEED TO KNOW THE
INFORMATION CONTAINED IN THE CONFIDENTIAL MATERIALS AND WHO THE INVESTOR OR ITS
AFFILIATE INFORM OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION, (III) IN THE
EVENT SUCH CONFIDENTIAL INFORMATION WAS OR BECOMES GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN AS A RESULT OF A DISCLOSURE BY THE INVESTOR, ITS AFFILIATES,
OR ANY REPRESENTATIVES THEREOF, OR (IV) IN THE EVENT SUCH CONFIDENTIAL
INFORMATION WAS OR BECOMES AVAILABLE TO THE INVESTOR, AN AFFILIATE OR ANY
REPRESENTATIVE THEREOF ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
COMPANY OR ITS REPRESENTATIVES (PROVIDED THAT SUCH SOURCE IS NOT BOUND BY A
CONFIDENTIALITY OBLIGATION TO THE COMPANY).   IN THE CASE OF ANY DISCLOSURE
PERMITTED BY SUBPARAGRAPH (I) ABOVE,  THE INVESTOR SHALL USE REASONABLE EFFORTS
(TO THE EXTENT NOT PROHIBITED BY ANY APPLICABLE LAW, COURT ORDER OR OTHER
LEGITIMATE GOVERNMENTAL AUTHORITY) TO PROVIDE THE COMPANY WITH PROMPT ADVANCE
NOTICE OF SUCH DISCLOSURE SO THAT THE COMPANY SHALL HAVE THE OPPORTUNITY IF IT
SO DESIRES TO SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY AND, IN
CONNECTION WITH ANY DISCLOSURE REQUIRED BY THE COMMISSION OR THE RULES OF OR ANY
STOCK EXCHANGE TO WHICH THE INVESTOR OR ANY AFFILIATE OF THE INVESTOR IS
SUBJECT, THE INVESTOR SHALL REASONABLY COOPERATE, AT THE COMPANY’S EXPENSE, WITH
THE COMPANY’S EFFORTS TO OBTAIN CONFIDENTIAL TREATMENT FOR SUCH DISCLOSURE AND
THE INVESTOR SHALL ONLY FURNISH OR DISCLOSE THAT PORTION OF THE CONFIDENTIAL
INFORMATION AS IS REQUIRED BY LAW.  INVESTOR SHALL BE RESPONSIBLE FOR ANY USE
AND DISCLOSURE OF CONFIDENTIAL INFORMATION BY ITS REPRESENTATIVES, AGENTS AND
AFFILIATES IN VIOLATION OF THIS AGREEMENT.

10


--------------------------------------------------------------------------------



(B)           NOTWITHSTANDING THE FOREGOING, THE INVESTOR MAY DISCLOSE ANY SUCH
CONFIDENTIAL INFORMATION TO ANY POTENTIAL PURCHASER OF THE INVESTOR SHARES AS
LONG AS SUCH POTENTIAL PURCHASER AGREES TO BE BOUND BY THE CONFIDENTIALITY
PROVISIONS SET FORTH IN THIS SECTION 5.2; PROVIDED, HOWEVER, THAT IF SUCH
POTENTIAL PURCHASER IS IN THE HOMEBUILDING BUSINESS, THE INVESTOR SHALL ONLY
MAKE SUCH DISCLOSURE AFTER PROVIDING PRIOR WRITTEN NOTICE TO THE COMPANY AT
LEAST FIVE BUSINESS DAYS BEFORE DISCLOSING ANY SUCH CONFIDENTIAL INFORMATION.


(C)           THE INVESTOR AND ITS AFFILIATES AGREE THAT SUCH CONFIDENTIAL
INFORMATION SHALL BE USED ONLY IN CONNECTION WITH THE BUSINESS OF THE COMPANY,
THE INVESTOR’S EQUITY INVESTMENT THEREIN AND ANY LENDING RELATIONSHIP BETWEEN
THE COMPANY AND THE INVESTOR, AND NOT FOR ANY OTHER PURPOSE, INCLUDING, WITHOUT
LIMITATION, IN CONNECTION WITH ANY COMPETITIVE OR POTENTIALLY COMPETITIVE
ACTIVITIES.  ANY PUBLICITY RELEASE, ADVERTISEMENT, FILING, PUBLIC STATEMENT OR
ANNOUNCEMENT MADE, REGARDING THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY IS TO BE FIRST REVIEWED BY, AND MUST BE REASONABLY
SATISFACTORY TO, BOTH THE INVESTOR AND THE COMPANY.


(D)           NEITHER THE INVESTOR NOR ANY OF ITS AFFILIATES WILL PURCHASE OR
SELL ANY SHARES, INCLUDING THE INVESTOR SHARES, ON THE BASIS OF ANY CONFIDENTIAL
INFORMATION, WHETHER THROUGH A BINDING CONTRACT TO PURCHASE OR SELL ANY SUCH
SHARES, INSTRUCTIONS TO ANY PERSON TO PURCHASE OR SELL ANY SUCH SHARES FOR ITS
OWN ACCOUNT OR THE ACCOUNT OF ANY OF ITS REPRESENTATIVES OR A WRITTEN PLAN FOR
TRADING ANY SUCH SHARES.

5.3                Termination of Rights.  The rights set forth in Sections
5.1(a) and 5.1(b) above shall terminate upon the consummation of the IPO.  The
Company’s obligations to provide monthly and quarterly estimates of the
Company’s net income pursuant to Sections 5.1(c) and 5.1(d) above shall
terminate upon the earlier to occur of (a) such time at which the estimates
provided pursuant to Sections 5.1(c) or 5.1(d) would be readily ascertainable
from the financial statements or other public filings of Investor, a Controlling
Affiliate or any Subsidiary of Investor or a Controlling Affiliate or (b) the
consummation of the IPO.  The obligations set forth in Section 5.2 shall survive
the expiration of the rights set forth in Section 5.1 and shall expire two years
from the first date on which the Investor no longer holds any Investor Shares.

6.     Investor Rights.

6.1                Preemptive Rights.


(A)           INVESTOR RIGHT.  SUBJECT TO THE TERMS AND CONDITIONS CONTAINED IN
THIS SECTION 6.1, IN THE EVENT THAT THE COMPANY OFFERS ANY EQUITY SECURITIES FOR
SALE (INCLUDING, WITHOUT LIMITATION, SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
FOR EQUITY SECURITIES OF THE COMPANY) (THE “NEW SECURITIES”), THE INVESTOR HAS
THE RIGHT TO PURCHASE ITS PRO RATA PORTION OF THE NEW SECURITIES ON THE SAME
TERMS AND CONDITIONS AS OFFERED TO ANY THIRD PARTY.


(B)           NOTICE OF RIGHT.  IN THE EVENT THE COMPANY PROPOSES TO UNDERTAKE
AN ISSUANCE OF NEW SECURITIES, IT SHALL GIVE THE INVESTOR WRITTEN NOTICE OF ITS
INTENTION, DESCRIBING IN REASONABLE DETAIL THE TYPE OF SECURITIES AND THE PRICE
AND TERMS UPON WHICH THE COMPANY PROPOSES TO ISSUE THE SAME. THE INVESTOR SHALL
HAVE TEN (10) DAYS FROM THE DATE OF DELIVERY OF ANY SUCH NOTICE TO AGREE TO
PURCHASE UP TO ITS PRO RATA PORTION OF SUCH NEW

11


--------------------------------------------------------------------------------





SECURITIES, FOR THE PRICE AND UPON THE TERMS SPECIFIED IN THE NOTICE, BY
DELIVERING WRITTEN NOTICE TO THE COMPANY AND STATING THEREIN THE QUANTITY OF NEW
SECURITIES TO BE PURCHASED.


(C)           LAPSE AND REINSTATEMENT OF RIGHT.  THE COMPANY SHALL HAVE SIXTY
(60) DAYS FOLLOWING THE TEN- (10-) DAY PERIOD DESCRIBED IN SECTION 6.1(B) TO
SELL OR ENTER INTO AN AGREEMENT (PURSUANT TO WHICH THE SALE OF NEW SECURITIES
COVERED THEREBY SHALL BE CLOSED, IF AT ALL, WITHIN FORTY-FIVE (45) DAYS FROM THE
DATE OF SAID AGREEMENT) TO SELL THE NEW SECURITIES WITH RESPECT TO WHICH THE
INVESTOR’S PREEMPTIVE RIGHT WAS NOT EXERCISED, AT A PRICE AND UPON TERMS NO MORE
FAVORABLE TO THE PURCHASERS OF SUCH SECURITIES THAN SPECIFIED IN THE COMPANY’S
NOTICE.  IN THE EVENT THE COMPANY HAS NOT SOLD THE NEW SECURITIES OR ENTERED
INTO AN AGREEMENT TO SELL THE NEW SECURITIES WITHIN SAID SIXTY- (60-) DAY PERIOD
(OR SOLD AND ISSUED NEW SECURITIES IN ACCORDANCE WITH THE FOREGOING WITHIN
FORTY-FIVE (45) DAYS FROM THE DATE OF SAID AGREEMENT), THE COMPANY SHALL NOT
THEREAFTER ISSUE OR SELL ANY NEW SECURITIES WITHOUT FIRST OFFERING SUCH
SECURITIES TO THE INVESTOR IN THE MANNER PROVIDED ABOVE.


(D)           EXCLUDED SECURITIES.  NOTWITHSTANDING THE FOREGOING, AND PROVIDED
THAT SUCH ISSUANCES SHALL NOT RESULT IN OR CAUSE THE INVESTOR TO HOLD LESS THAN
TWENTY PERCENT (20%) OF THE THEN OUTSTANDING COMMON STOCK, ASSUMING FULL
EXERCISE AND/OR CONVERSION OF ALL THE THEN OUTSTANDING COMPANY SECURITIES
(INCLUDING OPTIONS, WARRANTS, STOCK UNITS AND SIMILAR INSTRUMENTS) EXERCISABLE
AND/OR CONVERTIBLE INTO THE COMPANY’S COMMON STOCK, THE FOLLOWING ISSUANCES
SHALL CONSTITUTE “EXCLUDED SECURITIES” AND SHALL NOT TRIGGER THE PREEMPTIVE
RIGHTS SET FORTH IN SECTION 6.1(A) ABOVE:

(I)            THE INVESTOR SHARES;

(II)           COMMON STOCK ISSUED IN CONNECTION WITH ANY STOCK SPLIT, STOCK
DIVIDEND, OR ANY SUBDIVISION OF SHARES OF COMMON STOCK BY THE COMPANY OR THE
CONVERSION OF COMMON STOCK INTO ANOTHER CLASS OF CAPITAL STOCK;

(III)          COMMON STOCK (OR OPTIONS TO PURCHASE SUCH SHARES OF COMMON STOCK)
ISSUED OR ISSUABLE TO CURRENT, FORMER OR FUTURE EMPLOYEES OR DIRECTORS OF, OR
CONSULTANTS TO, THE COMPANY AND ITS SUBSIDIARIES OR IN CONNECTION WITH ANY
PERSON’S EMPLOYMENT, INDEPENDENT CONTRACTOR OR CONSULTING ARRANGEMENTS WITH THE
COMPANY (OR TO SUCH PERSONS’ TRANSFEREES, ESTATES OR BENEFICIARIES UNDER THEIR
ESTATES);

(IV)          COMMON STOCK ISSUED OR ISSUABLE IN ANY BUSINESS COMBINATION OR
ACQUISITION TRANSACTION APPROVED BY THE BOARD;

(V)           COMMON STOCK ISSUED TO FINANCIAL INSTITUTIONS, COMMERCIAL LENDERS,
BROKERS OR FINDERS OR ANY SIMILAR PARTY, OR THEIR RESPECTIVE DESIGNEES, IN
CONNECTION WITH THE INCURRENCE OR GUARANTEE OF INDEBTEDNESS BY THE COMPANY, IN
EACH CASE APPROVED BY THE BOARD; AND

(VI)          ISSUANCES OF EQUITY SECURITIES IN CONNECTION WITH AN UNDERWRITTEN
PUBLIC OFFERING (INCLUDING THE IPO);

provided, however, that Common Stock (or options to purchase Common Stock) may
be issued pursuant to subsections (iii), (iv) and (v) above without being
subject to the foregoing 20%

12


--------------------------------------------------------------------------------




restriction only to the extent the Investor has the opportunity to purchase
additional Common Stock at fair market value as determined by the Board, in good
faith in the exercise of its reasonable business judgment, at the time of the
relevant transaction so that the Investor will own twenty percent (20%) of the
then outstanding Common Stock assuming full exercise and/or conversion of all
the then outstanding Company securities (including options, warrants, stock
units and similar instruments) exercisable and/or convertible into the Company’s
Common Stock.

6.2                Drag Along and Tag Along Rights.


(A)           DRAG ALONG RIGHTS.  IF ANY PERMITTED HOLDER OR GROUP OF PERMITTED
HOLDERS DESIRES TO SELL FIFTY PERCENT (50%) OF MORE OF THE OUTSTANDING CAPITAL
STOCK OF THE COMPANY, IN THE AGGREGATE, TO AN UNAFFILIATED PURCHASER OR
PURCHASERS IN A SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, THE
PERMITTED HOLDER(S) AND/OR THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE THE
INVESTOR TO SELL OR TRANSFER ITS PRO RATA PORTION OF THE INVESTOR SHARES TO SUCH
UNAFFILIATED PURCHASER, WHICH TRANSFER SHALL BE MADE ON THE SAME TERMS AND
CONDITIONS APPLICABLE, AND FOR THE SAME TYPE AND AMOUNT OF CONSIDERATION PAYABLE
(EXCLUDING ANY CONSIDERATION THAT THE COMPANY’S DIRECTORS, OFFICERS OR MANAGERS
MAY RECEIVE FROM EMPLOYMENT, CONSULTING OR NON-COMPETITION AGREEMENTS WITH THE
UNAFFILIATED PURCHASER TO THE EXTENT SUCH CONSIDERATION IS PROPERLY ALLOCABLE AS
CONSIDERATION UNDER SUCH AGREEMENTS), TO SUCH SELLING PERMITTED HOLDER(S);
PROVIDED THAT THE CONSIDERATION PAYABLE TO THE INVESTOR FOR ITS PRO RATA PORTION
OF THE INVESTOR SHARES SHALL BE NO LESS THAN 1.5X THE BOOK VALUE OF THOSE SHARES
(MEASURED AS OF THE END OF THE MOST RECENTLY COMPLETED FISCAL QUARTER). 
INVESTOR SHALL TAKE ALL NECESSARY ACTIONS REASONABLY REQUESTED BY THE PERMITTED
HOLDER(S) OR THE COMPANY IN CONNECTION WITH AND TO FACILITATE THE PURPOSE OF
THIS SECTION 6.2(A), PROVIDED THAT INVESTOR SHALL NOT BE REQUIRED TO SHARE IN
ANY INDEMNIFICATION OR OTHER OBLIGATIONS THAT THE PERMITTED HOLDER(S) AGREES TO
PROVIDE IN CONNECTION WITH A TRANSFER OTHER THAN AS PROVIDED FOR IN SECTION
6.2(C).


(B)           TAG ALONG RIGHTS.  IF ANY PERMITTED HOLDER PROPOSES TO TRANSFER
EQUITY SECURITIES REPRESENTING FIFTEEN PERCENT (15%) OR MORE OF THE OUTSTANDING
CAPITAL STOCK OF THE COMPANY TO AN UNAFFILIATED PURCHASER OR PURCHASERS IN A
SINGLE TRANSACTION OR A SERIES OF RELATED TRANSACTIONS, THE INVESTOR SHALL HAVE
THE RIGHT TO REQUIRE THE PURCHASE OF A NUMBER OF THE INVESTOR SHARES EQUAL TO
THE PRODUCT OF (I) THE QUOTIENT DETERMINED BY DIVIDING THE PERCENTAGE OF SHARES
OWNED BY THE INVESTOR BY THE AGGREGATE PERCENTAGE OF SHARES OWNED BY SUCH
PERMITTED HOLDER(S), THE INVESTOR AND THE OTHER STOCKHOLDERS PARTICIPATING IN
SUCH SALE AND (II) THE NUMBER OF SHARES TO BE SOLD IN THE CONTEMPLATED
TRANSFER.  SUCH SALE SHALL BE ON THE SAME TERMS AND CONDITIONS APPLICABLE, AND
FOR THE SAME TYPE AND AMOUNT OF CONSIDERATION PAYABLE (EXCLUDING ANY
CONSIDERATION THAT THE COMPANY’S DIRECTORS, OFFICERS OR MANAGERS MAY RECEIVE
FROM EMPLOYMENT, CONSULTING OR NON-COMPETITION AGREEMENTS WITH THE UNAFFILIATED
PURCHASER TO THE EXTENT SUCH CONSIDERATION IS PROPERLY ALLOCABLE AS
CONSIDERATION UNDER SUCH AGREEMENTS), TO THE PERMITTED HOLDER(S).


FOR EXAMPLE, IF THE NOTICE CONTEMPLATED THE SALE OF 100 SHARES BY THE PERMITTED
HOLDER, AND IF THE PERMITTED HOLDER AT SUCH TIME OWNS 30% OF ALL SHARES AND IF
INVESTOR ELECTS TO PARTICIPATE AND OWNS 20% OF ALL SHARES, THE INVESTOR WOULD BE
ENTITLED TO SELL 40 SHARES AND THE PERMITTED HOLDER WOULD BE ENTITLED TO SELL 60
SHARES.

13


--------------------------------------------------------------------------------




Investor and the Permitted Holder shall take all necessary actions reasonably
requested by the other in connection with and to facilitate the purpose of this
Section 6.2(b), provided that Investor shall not be required to share in any
indemnification or other obligations that the Permitted Holder(s) agrees to
provide in connection with a transfer other than as provided for in Section
6.2(c).


(C)           THE INVESTOR WILL BEAR ITS OWN COSTS ASSOCIATED WITH THE SALE OF
ANY INVESTOR SHARES PURSUANT TO SECTIONS 6.2(A) AND 6.2(B) AND WILL BEAR ALL
COSTS RELATING TO PERSONS HIRED OR RETAINED BY THE INVESTOR IN CONNECTION WITH
SUCH SALE.  IF INVESTOR TRANSFERS ANY NUMBER OF INVESTOR SHARES PURSUANT TO
SECTIONS 6.2(A) OR 6.2(B), IT SHALL BE OBLIGATED, ON A SEVERAL PRO RATA BASIS,
CONSISTENT WITH THE PERMITTED HOLDER(S) PARTICIPATING IN SUCH SALE, TO SHARE IN
ANY INDEMNIFICATION OR OTHER OBLIGATIONS THAT THE PERMITTED HOLDER(S) AGREES TO
PROVIDE IN CONNECTION WITH A TRANSFER PURSUANT TO SECTIONS 6.2(A) OR 6.2(B) TO
THE EXTENT SUCH INDEMNIFICATION RELATES DIRECTLY TO REPRESENTATIONS AND
WARRANTIES OF THE INVESTOR REGARDING THE INVESTOR’S AUTHORITY, AUTHORIZATION,
TITLE TO AND OWNERSHIP OF THE INVESTOR SHARES AND NON-CONTRAVENTION RELATED TO
ITS OWNERSHIP OF THE INVESTOR SHARES AND PERFORMANCE OF THE OBLIGATIONS INVESTOR
AGREES TO IN THE APPLICABLE AGREEMENT (PROVIDED THAT INVESTOR SHALL NOT BE
OBLIGATED IN CONNECTION WITH SUCH TRANSFER TO AGREE TO INDEMNIFY OR HOLD
HARMLESS THE TRANSFEREES WITH RESPECT TO AN AMOUNT IN EXCESS OF THE NET CASH
PROCEEDS PAID TO INVESTOR IN CONNECTION WITH SUCH TRANSFER).

6.3           Termination of Investor Rights.  The rights set forth in Sections
6.1 and 6.2 above shall terminate upon the consummation of, and shall not be
applicable to, the IPO.

7.             Right of First Refusal.

7.1           Company and Stockholder Right.


(A)           IN THE EVENT THAT THE INVESTOR WISHES TO SELL ANY OR ALL OF THE
INVESTOR SHARES PRIOR TO DECEMBER 31, 2009, THE COMPANY AND, TO THE EXTENT THAT
THE COMPANY DOES NOT FULLY EXERCISE ITS RIGHT OF FIRST REFUSAL, THE HOLDERS OF
COMMON STOCK SHALL HAVE SIX (6) MONTHS TO MATCH THE OFFER OF ANY THIRD PARTY TO
PURCHASE ALL, BUT NOT LESS THAN ALL, OF THE INVESTOR SHARES TO BE TRANSFERRED
(THE “RIGHT OF FIRST REFUSAL”).  THE INVESTOR SHALL GIVE THE COMPANY WRITTEN
NOTICE OF ITS INTENTION TO SELL ANY OR ALL OF THE INVESTOR SHARES, DESCRIBING IN
REASONABLE DETAIL THE CONSIDERATION FOR SUCH INVESTOR SHARES, THE TERMS AND
CONDITIONS UPON WHICH THE SALE IS TO OCCUR AND THE IDENTITY, BACKGROUND AND
OWNERSHIP (IF APPLICABLE) OF THE THIRD PARTY, AND SUCH NOTICE SHALL CONSTITUTE A
BINDING OFFER BY THE INVESTOR TO SELL THE SHARES TO THE COMPANY FOR SUCH
CONSIDERATION (OR THE CASH EQUIVALENT THEREOF) AND ON SUCH TERMS AND
CONDITIONS.  IN THE EVENT THE CONSIDERATION SPECIFIED IN SUCH WRITTEN NOTICE IS
PAYABLE IN A FORM OTHER THAN CASH, THE VALUE OF ANY NON-CASH CONSIDERATION SHALL
BE DETERMINED BY A NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM, EXPERIENCED IN
SUCH VALUATION MATTERS AND MUTUALLY AGREED UPON BY THE COMPANY AND THE INVESTOR,
AND THE COMPANY SHALL PAY THE CASH EQUIVALENT OF SUCH NON-CASH CONSIDERATION. 
ALL CONSIDERATION SHALL BE DUE AND PAYABLE AT THE CLOSING OF THE TRANSACTION. 
THE INVESTOR AND THE COMPANY SHALL EACH BEAR FIFTY PERCENT (50%) OF ALL COSTS
RELATING TO THE VALUATION BY THE INVESTMENT BANKING FIRM REFERENCED ABOVE.


(B)           THE COMPANY SHALL HAVE SIX (6) MONTHS FROM THE DATE OF DELIVERY OF
ANY SUCH NOTICE TO AGREE TO PURCHASE ALL OF THE INVESTOR SHARES TO BE
TRANSFERRED, FOR THE CONSIDERATION AND UPON THE TERMS AND CONDITIONS SPECIFIED
IN THE NOTICE, BY DELIVERING WRITTEN

14


--------------------------------------------------------------------------------





NOTICE TO THE INVESTOR.  IF THE COMPANY DOES NOT ELECT TO PURCHASE ALL OF THE
INVESTOR SHARES PURSUANT TO THIS SECTION 7.1 AND THE HOLDERS OF COMMON STOCK OF
THE COMPANY ELECT TO PURCHASE THE INVESTOR SHARES TO BE TRANSFERRED, THE
INVESTOR SHARES PURCHASED BY THE HOLDERS OF COMMON STOCK OF THE COMPANY SHALL BE
ALLOCATED PRO RATA ACCORDING TO THE THEN CURRENT NUMBER OF SHARES OWNED BY EACH
SUCH HOLDER.  TO THE EXTENT THE COMPANY AND THE HOLDERS OF COMMON STOCK ELECT
NOT TO PURCHASE THE INVESTOR SHARES BEING OFFERED, INVESTOR MAY, WITHIN THIRTY
(30) DAYS AFTER RECEIPT OF SUCH NOTICE FROM THE COMPANY OR THE HOLDERS, TRANSFER
SUCH SHARES TO THE THIRD PARTY IDENTIFIED IN THE ORIGINAL NOTICE FOR THE
CONSIDERATION AND UPON TERMS AND CONDITIONS NO MORE FAVORABLE TO THE THIRD PARTY
THAN OFFERED TO THE COMPANY AND OTHER HOLDERS OF COMMON STOCK IN THE ORIGINAL
NOTICE.  ANY INVESTOR SHARES NOT TRANSFERRED WITHIN SUCH THIRTY (30) DAY PERIOD
SHALL BE RE-OFFERED TO THE COMPANY AND THE OTHER HOLDERS OF COMMON STOCK UNDER
THIS SECTION 7.1 PRIOR TO ANY SUBSEQUENT TRANSFER.

7.2           Termination of Right of First Refusal.  The Right of First Refusal
set forth in Section 7.1 shall terminate upon the earlier to occur of (a)
December 31, 2009 or (b) the consummation of the IPO.

8.             Restrictions on Transferability; Registration Rights.

8.1           Restrictions.


(A)           THE INVESTOR HEREBY AGREES NOT TO SELL, TRANSFER, ASSIGN, PLEDGE
OR OTHERWISE DISPOSE OF (WHETHER WITH OR WITHOUT CONSIDERATION AND WHETHER
VOLUNTARILY OR BY OPERATION OF LAW, BUT EXCLUDING BY WAY OF MERGER OR
CONSOLIDATION) ANY INTEREST IN THE REGISTRABLE SECURITIES UNLESS AND UNTIL THE
TRANSFEREE HAS AGREED IN WRITING FOR THE BENEFIT OF THE COMPANY TO BE BOUND BY
THIS SECTION 8.1 AND SECTION 8.12, PROVIDED AND TO THE EXTENT SUCH SECTIONS ARE
THEN APPLICABLE, AND (I) THERE IS THEN IN EFFECT A REGISTRATION STATEMENT UNDER
THE SECURITIES ACT COVERING SUCH PROPOSED TRANSFER AND SUCH TRANSFER IS MADE IN
ACCORDANCE WITH SUCH REGISTRATION STATEMENT, OR (II) THE INVESTOR SHALL HAVE
NOTIFIED THE COMPANY OF THE PROPOSED TRANSFER AND SHALL HAVE FURNISHED THE
COMPANY WITH A DETAILED STATEMENT OF THE CIRCUMSTANCES SURROUNDING THE PROPOSED
TRANSFER, AND, IF REASONABLY REQUESTED BY THE COMPANY, SUCH INVESTOR SHALL HAVE
FURNISHED THE COMPANY WITH AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH TRANSFER WILL NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT.  EACH INVESTOR CONSENTS TO THE COMPANY MAKING A NOTATION ON ITS RECORDS AND
GIVING INSTRUCTIONS TO ANY TRANSFER AGENT OF THE RESTRICTED SECURITIES IN ORDER
TO IMPLEMENT THE RESTRICTIONS ON TRANSFER ESTABLISHED IN THIS SECTION 8.1.


(B)           EACH CERTIFICATE REPRESENTING REGISTRABLE SECURITIES AND EACH
CERTIFICATE ISSUED IN EXCHANGE FOR OR UPON THE TRANSFER OF REGISTRABLE
SECURITIES SHALL BE STAMPED OR OTHERWISE IMPRINTED WITH LEGENDS SUBSTANTIALLY IN
THE FOLLOWING FORMS (IN ADDITION TO ANY LEGEND REQUIRED UNDER APPLICABLE STATE
SECURITIES LAWS OR THE COMPANY’S CHARTER DOCUMENTS):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED OR ANY
APPLICABLE STATE SECURITIES LAWS.  SUCH SHARES MAY NOT BE SOLD, TRANSFERRED, OR
PLEDGED IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES AN
OPINION

15


--------------------------------------------------------------------------------




OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED AS A RESULT OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR LAWS.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF THAT CERTAIN INVESTOR RIGHTS AGREEMENT, DATED AS OF
SEPTEMBER 12, 2006, BY AND BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”


(C)           THE COMPANY SHALL PROMPTLY REISSUE UNLEGENDED CERTIFICATES AT THE
REQUEST OF THE INVESTOR HOLDING SUCH CERTIFICATE IF THE INVESTOR SHALL HAVE
OBTAINED AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO THE
EFFECT THAT THE SECURITIES PROPOSED TO BE DISPOSED OF MAY LAWFULLY BE DISPOSED
OF WITHOUT REGISTRATION, QUALIFICATION, OR LEGEND PURSUANT TO SUBSECTION (K) OF
RULE 144.

8.2           Demand Registrations.


(A)           LONG-FORM REGISTRATIONS.

(I)            AT ANY TIME FOLLOWING THE IPO, SUBJECT TO ANY LOCK-UP
REQUIREMENTS OF THE COMPANY’S UNDERWRITERS, THE INVESTOR SHALL BE ENTITLED TO
REQUEST REGISTRATION UNDER THE SECURITIES ACT OF ALL OR PART OF ITS REGISTRABLE
SECURITIES, THE ANTICIPATED AGGREGATE OFFERING PRICE OF WHICH, NET OF
UNDERWRITING DISCOUNTS AND COMMISSIONS, EXCEEDS $25,000,000, ON FORM S-1 OR ANY
SIMILAR LONG FORM-REGISTRATION.

(II)           IF THE COMPANY (OR ITS SUCCESSOR) SHALL RECEIVE FROM THE INVESTOR
A WRITTEN REQUEST THAT THE COMPANY EFFECT ANY REGISTRATION PURSUANT TO SECTION
8.2(A)(I), THE COMPANY (OR ITS SUCCESSOR) WILL (A) WITHIN THIRTY (30) DAYS OF
RECEIPT THEREOF DELIVER WRITTEN NOTICE OF THE PROPOSED REGISTRATION TO ANY OTHER
HOLDER OF REGISTRABLE SECURITIES; AND (B) AS SOON AS REASONABLY PRACTICABLE, USE
ITS REASONABLE EFFORTS TO EFFECT SUCH REGISTRATION (INCLUDING, WITHOUT
LIMITATION, THE EXECUTION OF AN UNDERTAKING TO FILE POST-EFFECTIVE AMENDMENTS,
APPROPRIATE QUALIFICATION UNDER APPLICABLE BLUE SKY OR OTHER STATE SECURITIES
LAWS, AND APPROPRIATE COMPLIANCE WITH APPLICABLE REGULATIONS ISSUED UNDER THE
SECURITIES ACT AND ANY OTHER GOVERNMENTAL REQUIREMENTS OR REGULATIONS) AS MAY BE
SO REQUESTED AND AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL
OR SUCH PORTION OF SUCH REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH REQUEST,
TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OF ANY OTHER
HOLDER(S) OF REGISTRABLE SECURITIES JOINING IN SUCH REQUEST AS ARE SPECIFIED IN
A WRITTEN REQUEST DELIVERED TO THE COMPANY WITHIN TWENTY (20) DAYS AFTER
DELIVERY OF SUCH WRITTEN NOTICE FROM THE COMPANY;

(III)          THE COMPANY SHALL NOT BE OBLIGATED TO TAKE ANY ACTION TO EFFECT
ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 8.2(A):

(A)          PRIOR TO THE TERMINATION OF THE LOCK-UP PERIOD FOR THE IPO;

16


--------------------------------------------------------------------------------




(B)           AFTER THE COMPANY HAS EFFECTED TWO (2) SUCH REGISTRATIONS PURSUANT
TO THIS SECTION 8.2(A), SUCH REGISTRATIONS HAVE BEEN DECLARED OR ORDERED
EFFECTIVE, AND KEPT EFFECTIVE BY THE COMPANY AS REQUIRED BY SECTION 8.4(A);

(C)           DURING THE PERIOD STARTING WITH THE DATE THE INVESTOR HAS
REQUESTED A REGISTRATION UNDER SECTION 8.2 HEREOF, AND ENDING ON A DATE ONE
HUNDRED AND EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION;
PROVIDED THAT THE COMPANY IS ACTIVELY EMPLOYING IN GOOD FAITH ALL REASONABLE
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE;

(D)          DURING A REGISTRATION BLACKOUT PERIOD; OR

(E)           IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN EFFECTING SUCH
REGISTRATION UNLESS THE COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH
JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES ACT.

The registration statement filed pursuant to the request of the Investor may,
subject to the provisions of Sections 8.2(c)(ii) and Section 8.11 hereof,
include other securities of the Company with respect to which registration
rights have been granted, and may include securities being sold for the account
of the Company.


(B)           SHORT-FORM REGISTRATIONS.

(I)            AFTER THE IPO, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS
TO QUALIFY FOR REGISTRATION ON FORM S-3 OR ANY COMPARABLE OR SUCCESSOR FORM.  TO
THAT END THE COMPANY SHALL REGISTER (WHETHER OR NOT REQUIRED BY LAW TO DO SO)
ITS COMMON STOCK UNDER THE EXCHANGE ACT IN ACCORDANCE WITH THE PROVISIONS OF THE
EXCHANGE ACT FOLLOWING THE EFFECTIVE DATE OF THE FIRST REGISTRATION OF ANY
SECURITIES OF THE COMPANY ON FORM S-1 OR ANY COMPARABLE OR SUCCESSOR FORM OR
FORMS.

(II)           AT ANY TIME AFTER THE COMPANY BECOMES ELIGIBLE TO FILE A
REGISTRATION STATEMENT UNDER THE SECURITIES ACT ON FORM S-3, THE INVESTOR SHALL
BE ENTITLED TO REQUEST REGISTRATION UNDER THE SECURITIES ACT OF ALL OR PART OF
ITS REGISTRABLE SECURITIES, THE ANTICIPATED AGGREGATE OFFERING PRICE OF WHICH,
NET OF UNDERWRITING DISCOUNTS AND COMMISSIONS, EXCEEDS $25,000,000, ON FORM S-3
OR ANY COMPARABLE OR SUCCESSOR FORM.

(III)          IF THE COMPANY (OR ITS SUCCESSOR) SHALL RECEIVE FROM THE INVESTOR
A WRITTEN REQUEST THAT THE COMPANY EFFECT ANY REGISTRATION PURSUANT TO SECTION
8.2(B)(I), THE COMPANY (OR ITS SUCCESSOR) WILL (A) WITHIN THIRTY (30) DAYS OF
RECEIPT THEREOF DELIVER WRITTEN NOTICE OF THE PROPOSED REGISTRATION TO ANY OTHER
HOLDER OF REGISTRABLE SECURITIES; AND (B) AS SOON AS REASONABLY PRACTICABLE, USE
ITS REASONABLE EFFORTS TO EFFECT SUCH REGISTRATION (INCLUDING, WITHOUT
LIMITATION, THE EXECUTION OF AN UNDERTAKING TO FILE POST-EFFECTIVE AMENDMENTS,
APPROPRIATE QUALIFICATION UNDER APPLICABLE BLUE SKY OR OTHER STATE SECURITIES
LAWS, AND APPROPRIATE COMPLIANCE WITH APPLICABLE REGULATIONS ISSUED UNDER THE
SECURITIES ACT AND ANY OTHER GOVERNMENTAL REQUIREMENTS OR REGULATIONS) AS MAY BE
SO REQUESTED AND AS WOULD PERMIT OR FACILITATE THE SALE AND DISTRIBUTION OF ALL
OR SUCH PORTION OF SUCH REGISTRABLE SECURITIES AS ARE SPECIFIED IN SUCH REQUEST,
TOGETHER WITH ALL OR SUCH PORTION OF THE REGISTRABLE SECURITIES OF ANY

17


--------------------------------------------------------------------------------




OTHER HOLDER(S) OF REGISTRABLE SECURITIES JOINING IN SUCH REQUEST AS ARE
SPECIFIED IN A WRITTEN REQUEST DELIVERED TO THE COMPANY WITHIN TWENTY (20) DAYS
AFTER DELIVERY OF SUCH WRITTEN NOTICE FROM THE COMPANY;

(IV)          THE COMPANY SHALL NOT BE OBLIGATED TO TAKE ANY ACTION TO EFFECT
ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 8.2(B):

(A)          IF THE COMPANY HAS ALREADY EFFECTED TWO (2) SUCH REGISTRATIONS
PURSUANT TO THIS SECTION 8.2(B) WITHIN THE PRECEDING TWELVE MONTHS, PROVIDED
SUCH REGISTRATIONS HAVE BEEN DECLARED OR ORDERED EFFECTIVE, AND KEPT EFFECTIVE
BY THE COMPANY AS REQUIRED BY SECTION 8.4(A);

(B)           AFTER THE COMPANY HAS EFFECTED FOUR (4) SUCH REGISTRATIONS
PURSUANT TO THIS SECTION 8.2(B), SUCH REGISTRATIONS HAVE BEEN DECLARED OR
ORDERED EFFECTIVE, AND THE SECURITIES OFFERED PURSUANT TO SUCH REGISTRATIONS
HAVE BEEN SOLD;

(C)           DURING THE PERIOD STARTING WITH THE DATE THE INVESTOR HAS
REQUESTED A REGISTRATION UNDER SECTION 8.2 HEREOF, AND ENDING ON A DATE ONE
HUNDRED AND EIGHTY (180) DAYS AFTER THE EFFECTIVE DATE OF SUCH REGISTRATION;
PROVIDED THAT THE COMPANY IS ACTIVELY EMPLOYING IN GOOD FAITH ALL REASONABLE
EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE;

(D)          DURING A REGISTRATION BLACKOUT PERIOD; OR

(E)           IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN EFFECTING SUCH
REGISTRATION UNLESS THE COMPANY IS ALREADY SUBJECT TO SERVICE IN SUCH
JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES ACT;


(C)           GENERAL.

(I)            UNDERWRITING.  THE RIGHTS OF THE INVESTOR PURSUANT TO THIS
SECTION 8.2 SHALL BE CONDITIONED UPON THE INVESTOR’S PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH INVESTOR’S REGISTRABLE SECURITIES IN THE
UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  THE INVESTOR MAY ELECT TO INCLUDE
IN SUCH UNDERWRITING ALL OR A PART OF THE REGISTRABLE SECURITIES HELD BY SUCH
INVESTOR.  THE UNDERWRITER(S) FOR ANY REGISTRATION STATEMENT UNDER THIS SECTION
8.2 SHALL BE SELECTED BY THE COMPANY AFTER CONSULTATION WITH THE INVESTOR.

(II)           PROCEDURES.  IF THE COMPANY SHALL REQUEST INCLUSION IN ANY
REGISTRATION PURSUANT TO THIS SECTION 8.2 OF SECURITIES BEING SOLD FOR ITS OWN
ACCOUNT, OR IF OTHER PERSONS SHALL REQUEST INCLUSION IN ANY REGISTRATION
PURSUANT TO THIS SECTION 8.2, THE INVESTOR INITIATING SUCH REGISTRATION SHALL,
ON BEHALF OF ALL HOLDERS OF REGISTRABLE SECURITIES, OFFER TO INCLUDE SUCH
SECURITIES IN THE UNDERWRITING AND MAY CONDITION SUCH OFFER ON THEIR ACCEPTANCE
OF THE APPLICABLE PROVISIONS OF THIS SECTION 8.  THE COMPANY SHALL (TOGETHER
WITH ALL HOLDERS OR OTHER PERSONS PROPOSING TO DISTRIBUTE THEIR SECURITIES
THROUGH SUCH UNDERWRITING) ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER AN
UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING UNDERWRITER SELECTED
FOR SUCH UNDERWRITING BY THE COMPANY.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS SECTION 8.2, IF THE MANAGING UNDERWRITER ADVISES THE INVESTOR IN WRITING
THAT

18


--------------------------------------------------------------------------------




MARKETING FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SECONDARY SHARES TO BE
UNDERWRITTEN, THE NUMBER OF SHARES TO BE INCLUDED IN THE UNDERWRITING OR
REGISTRATION SHALL BE ALLOCATED AS SET FORTH IN SECTION 8.11.  IF ANY PERSON WHO
HAS REQUESTED INCLUSION IN SUCH REGISTRATION AS PROVIDED ABOVE DISAPPROVES OF
THE TERMS OF THE UNDERWRITING, SUCH PERSON SHALL BE EXCLUDED THEREFROM BY
WRITTEN NOTICE DELIVERED BY THE COMPANY OR THE MANAGING UNDERWRITER.  ANY
REGISTRABLE SECURITIES AND/OR OTHER SECURITIES SO EXCLUDED OR WITHDRAWN SHALL
ALSO BE WITHDRAWN FROM REGISTRATION.

(III)          WITHDRAWN REQUESTS.  NOTWITHSTANDING THE FOREGOING AND SUBJECT TO
SECTION 8.7 OF THIS AGREEMENT, A REGISTRATION WILL COUNT FOR PURPOSES OF
SECTIONS 8.2(A)(III) OR 8.2(B)(IV) HEREOF IF IT IS CLOSED OR WITHDRAWN AT THE
REQUEST OF THE INVESTOR; PROVIDED, HOWEVER, A WITHDRAWN REGISTRATION SHALL NOT
BE COUNTED AS A REQUESTED REGISTRATION PURSUANT TO SECTIONS 8.2(A)(III) AND
8.2(B)(IV) HEREOF IF THE INVESTOR BEARS THE REGISTRATION EXPENSES OF SUCH
WITHDRAWN REGISTRATION PURSUANT TO SECTION 8.7.

8.3           Company Registration.


(A)           PIGGYBACK RIGHTS.  IF  AT ANY TIME FOLLOWING THE IPO, THE COMPANY
SHALL DETERMINE TO REGISTER ANY OF ITS SECURITIES FOR THE ACCOUNT OF A SECURITY
HOLDER OR HOLDERS OTHER THAN (A) A REGISTRATION PURSUANT TO SECTIONS 8.2 OR 8.3
HEREOF, (B) A REGISTRATION ON FORM S-4, S-8, OR ANY SUCCESSOR OR SIMILAR FORMS,
OR (C) A REGISTRATION ON ANY REGISTRATION FORM THAT DOES NOT PERMIT SECONDARY
SALES, THE COMPANY WILL:

(I)            WITHIN FIFTEEN (15) DAYS DELIVER TO THE INVESTOR WRITTEN NOTICE
THEREOF; AND

(II)           USE ITS BEST EFFORTS TO INCLUDE IN SUCH REGISTRATION (AND ANY
RELATED QUALIFICATION UNDER BLUE SKY LAWS OR OTHER COMPLIANCE), EXCEPT AS SET
FORTH IN SECTION 8.3(B) BELOW, AND IN ANY UNDERWRITING INVOLVED THEREIN, ALL THE
REGISTRABLE SECURITIES SPECIFIED IN A WRITTEN REQUEST OR REQUESTS MADE BY THE
INVESTOR AND DELIVERED TO THE COMPANY WITHIN TEN (10) DAYS AFTER THE WRITTEN
NOTICE IS DELIVERED BY THE COMPANY.  SUCH WRITTEN REQUEST MAY INCLUDE ALL OR A
PORTION OF THE INVESTOR’S REGISTRABLE SECURITIES.


(B)           PRIMARY OFFERINGS.  NOTHING IN THIS AGREEMENT CONFERS UPON THE
INVESTOR THE RIGHT TO REQUIRE THE COMPANY TO REGISTER A SECONDARY OFFERING OF
THE INVESTOR’S EQUITY INTEREST AS PART OF THE IPO OR ANY SUBSEQUENT PRIMARY
OFFERING OF THE COMPANY’S COMMON STOCK.


(C)           UNDERWRITING; PROCEDURES.  IF THE REGISTRATION OF WHICH THE
COMPANY GIVES NOTICE IS FOR A REGISTERED PUBLIC OFFERING INVOLVING AN
UNDERWRITING, THE COMPANY SHALL SO ADVISE THE INVESTOR AS A PART OF THE WRITTEN
NOTICE GIVEN PURSUANT TO SECTION 8.3(A)(I).  IN SUCH EVENT, THE RIGHT OF THE
INVESTOR TO REGISTRATION PURSUANT TO THIS SECTION 8.3 SHALL BE CONDITIONED UPON
SUCH INVESTOR’S PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF
REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  THE
INVESTOR SHALL (TOGETHER WITH THE COMPANY AND THE OTHER HOLDERS DISTRIBUTING
THEIR SECURITIES THROUGH SUCH UNDERWRITING) ENTER INTO AND PERFORM THEIR
OBLIGATIONS UNDER AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM WITH THE MANAGING
UNDERWRITER SELECTED FOR SUCH UNDERWRITING BY THE COMPANY.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECTION 8.3, IF THE MANAGING UNDERWRITER DETERMINES

19


--------------------------------------------------------------------------------



THAT MARKETING FACTORS REQUIRE A LIMITATION OF THE NUMBER OF SHARES TO BE
UNDERWRITTEN, THE MANAGING UNDERWRITER MAY EXCLUDE ALL REGISTRABLE SECURITIES
AND OTHER SHARES (BUT NOT PRIMARY SHARES OFFERED BY THE COMPANY) FROM, OR LIMIT
THE NUMBER OF REGISTRABLE SECURITIES AND OTHER SHARES TO BE INCLUDED IN, THE
REGISTRATION AND UNDERWRITING.  THE COMPANY SHALL SO ADVISE ALL HOLDERS OF
SECURITIES REQUESTING REGISTRATION, AND THE NUMBER OF SECONDARY SHARES THAT ARE
ENTITLED TO BE INCLUDED IN THE REGISTRATION AND UNDERWRITING SHALL BE ALLOCATED
AS SET FORTH IN SECTION 8.11.  IF ANY PERSON WHO HAS REQUESTED INCLUSION IN SUCH
REGISTRATION AS PROVIDED ABOVE DISAPPROVES OF THE TERMS OF THE UNDERWRITING,
SUCH PERSON SHALL BE EXCLUDED THEREFROM BY WRITTEN NOTICE DELIVERED BY THE
COMPANY OR THE MANAGING UNDERWRITER.  ANY REGISTRABLE SECURITIES AND/OR OTHER
SECURITIES SO EXCLUDED OR WITHDRAWN SHALL ALSO BE WITHDRAWN FROM REGISTRATION. 
THE UNDERWRITER(S) FOR ANY REGISTRATION STATEMENT UNDER THIS SECTION 8.3 SHALL
BE SELECTED BY THE COMPANY.


(D)   RIGHT TO TERMINATE REGISTRATION.  THE COMPANY SHALL HAVE THE RIGHT TO
TERMINATE OR WITHDRAW ANY REGISTRATION INITIATED BY IT UNDER THIS SECTION 8.3
PRIOR TO THE EFFECTIVENESS OF SUCH REGISTRATION, WHETHER OR NOT THE INVESTOR HAS
ELECTED TO INCLUDE SECURITIES IN SUCH REGISTRATION.

8.4           Registration Procedures.  In the case of each registration
effected by the Company pursuant to this Section 8, the Company will keep the
Investor advised in writing as to the initiation of each registration and as to
the completion thereof and, at its expense, the Company will use its reasonable
efforts to:


(A)   PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT WITH RESPECT
TO SUCH SECURITIES AND USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR AT LEAST NINETY (90)
DAYS OR UNTIL THE DISTRIBUTION DESCRIBED IN THE REGISTRATION STATEMENT HAS BEEN
COMPLETED, WHICHEVER OCCURS FIRST; PROVIDED, HOWEVER, THAT (I) SUCH 90-DAY
PERIOD SHALL BE EXTENDED FOR A PERIOD OF TIME EQUAL TO THE PERIOD THE INVESTOR
REFRAINS FROM SELLING ANY SECURITIES INCLUDED IN SUCH REGISTRATION AT THE
REQUEST OF AN UNDERWRITER OF COMMON STOCK OR OTHER SECURITIES OF THE COMPANY,
AND (II) IN THE CASE OF ANY REGISTRATION OF REGISTRABLE SECURITIES ON FORM S-3
WHICH ARE INTENDED TO BE OFFERED ON A CONTINUOUS OR DELAYED BASIS, SUCH 90-DAY
PERIOD SHALL BE EXTENDED, IF NECESSARY, UP TO ONE HUNDRED EIGHTY (180) DAYS FROM
THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT OR, IF EARLIER, UNTIL ALL SUCH
REGISTRABLE SECURITIES ARE SOLD THEREUNDER, AND PROVIDED THAT RULE 415, OR ANY
SUCCESSOR RULE UNDER THE SECURITIES ACT, PERMITS AN OFFERING ON A CONTINUOUS OR
DELAYED BASIS, AND PROVIDED FURTHER THAT APPLICABLE RULES UNDER THE SECURITIES
ACT GOVERNING THE OBLIGATION TO FILE A POST-EFFECTIVE AMENDMENT PERMIT, IN LIEU
OF FILING A POST-EFFECTIVE AMENDMENT WHICH (A) INCLUDES ANY PROSPECTUS REQUIRED
BY SECTION 10(A)(3) OF THE SECURITIES ACT OR (B) REFLECTS FACTS OR EVENTS
REPRESENTING A MATERIAL OR FUNDAMENTAL CHANGE IN THE INFORMATION SET FORTH IN
THE REGISTRATION STATEMENT, THE INCORPORATION BY REFERENCE IN THE REGISTRATION
STATEMENT OF INFORMATION REQUIRED TO BE INCLUDED IN (A) AND (B) ABOVE TO BE
CONTAINED IN PERIODIC REPORTS FILED PURSUANT TO SECTION 13 OR 15(D) OF THE
EXCHANGE ACT;


(B)   FURNISH TO THE INVESTOR AND ANY OTHER HOLDER OF REGISTRABLE SECURITIES
PARTICIPATING IN SUCH REGISTRATION AND TO THE UNDERWRITERS OF THE SECURITIES
BEING REGISTERED SUCH REASONABLE NUMBER OF COPIES OF THE REGISTRATION STATEMENT,
PRELIMINARY PROSPECTUS, FINAL PROSPECTUS, AND SUCH OTHER DOCUMENTS AS SUCH
UNDERWRITERS MAY REASONABLY REQUEST IN ORDER TO FACILITATE THE PUBLIC OFFERING
OF SUCH SECURITIES;

20


--------------------------------------------------------------------------------





(C)   PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO
SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH
REGISTRATION STATEMENTS AS MAY BE NECESSARY TO COMPLY WITH THE PROVISIONS OF THE
SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT FOR THE PERIOD SET FORTH IN PARAGRAPH (A) ABOVE;


(D)           NOTIFY EACH SELLER OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS
REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF ANY EVENT
AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING OR INCOMPLETE IN THE LIGHT OF THE
CIRCUMSTANCES THEN EXISTING, AND AT THE REQUEST OF ANY SUCH SELLER, PREPARE AND
FURNISH TO SUCH SELLER A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO OR AN
AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER
DELIVERED TO THE PURCHASER OF SUCH SHARES, SUCH PROSPECTUS SHALL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING OR
INCOMPLETE IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING;


(E)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER AND QUALIFY
THE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER
SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY
REQUESTED BY THE INVESTOR, PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED IN
CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS OR TO
FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR
JURISDICTIONS;


(F)            CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE LISTED ON EACH
SECURITIES EXCHANGE ON WHICH SIMILAR SECURITIES ISSUED BY THE COMPANY ARE THEN
LISTED;


(G)           PROVIDE A TRANSFER AGENT AND REGISTRAR FOR ALL REGISTRABLE
SECURITIES AND A CUSIP NUMBER FOR ALL SUCH REGISTRABLE SECURITIES, IN EACH CASE
NOT LATER THAN THE EFFECTIVE DATE OF SUCH REGISTRATION;


(H)           USE ITS BEST EFFORTS TO FURNISH, AT THE REQUEST OF THE INVESTOR OR
ANY OTHER HOLDER REQUESTING REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO
THIS SECTION 8, ON THE DATE THAT SUCH REGISTRABLE SECURITIES ARE DELIVERED TO
THE UNDERWRITERS FOR SALE IN CONNECTION WITH A REGISTRATION PURSUANT TO THIS
SECTION 8, IF SUCH SECURITIES ARE BEING SOLD THROUGH UNDERWRITERS, (I) AN
OPINION, DATED SUCH DATE, OF THE COUNSEL REPRESENTING THE COMPANY FOR THE
PURPOSES OF SUCH REGISTRATION, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO
UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE UNDERWRITERS,
AND (II) A LETTER, DATED SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY, IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING, ADDRESSED TO THE UNDERWRITERS.

8.5                Information by Investor.  The Investor and any other holders
of Registrable Securities included in any registration shall furnish to the
Company such information regarding such holder or holders, the Registrable
Securities held by them, and the distribution proposed by the Investor and such
holder or holders as the Company may request in writing and as shall be required
in connection with any registration referred to in this Section 8, and the

21


--------------------------------------------------------------------------------




refusal to furnish such information by the Investor or any holder(s) shall
relieve the Company of its obligations in this Section 8 with respect to the
Investor or such holder(s), respectively.  Furthermore, the Company shall have
no obligation with respect to any registration requested pursuant to Section 8.2
or Section 8.3 of this Agreement if, as a result of the application of the
preceding sentence, the number of shares or the anticipated aggregate offering
price of the Registrable Securities to be included in the registration does not
equal or exceed the anticipated aggregate offering price required to originally
trigger the Company’s obligation to initiate such registration.

8.6                Indemnification.


(A)   TO THE EXTENT PERMITTED BY LAW, THE COMPANY WILL INDEMNIFY THE INVESTOR,
EACH OF ITS OFFICERS, DIRECTORS, AND EACH PERSON CONTROLLING THE INVESTOR WITHIN
THE MEANING OF SECTION 15 OF THE SECURITIES ACT, WITH RESPECT TO WHICH
REGISTRATION HAS BEEN EFFECTED PURSUANT TO THIS SECTION 8, AGAINST ALL EXPENSES,
CLAIMS, LOSSES, DAMAGES, OR LIABILITIES (OR ACTIONS, PROCEEDINGS, OR SETTLEMENTS
IN RESPECT THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED
UNTRUE STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT,
PROSPECTUS, OR PRELIMINARY PROSPECTUS, OR ANY AMENDMENT OR SUPPLEMENT THERETO,
INCIDENT TO ANY SUCH REGISTRATION, QUALIFICATION, OR COMPLIANCE, OR BASED ON ANY
OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THEY WERE MADE, NOT MISLEADING, OR ANY VIOLATION BY THE
COMPANY OF THE SECURITIES ACT OR ANY RULE OR REGULATION PROMULGATED UNDER THE
SECURITIES ACT APPLICABLE TO THE COMPANY IN CONNECTION WITH ANY SUCH
REGISTRATION, QUALIFICATION, OR COMPLIANCE, AND THE COMPANY WILL REIMBURSE THE
INVESTOR, EACH OF ITS OFFICERS, DIRECTORS AND EACH PERSON CONTROLLING THE
INVESTOR, FOR ANY LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION
WITH INVESTIGATING, PREPARING, DEFENDING, OR SETTLING ANY SUCH CLAIM, LOSS,
DAMAGE, LIABILITY, OR ACTION, AS SUCH EXPENSES ARE INCURRED, PROVIDED THAT THE
COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT THAT ANY SUCH CLAIM,
LOSS, DAMAGE, LIABILITY, OR EXPENSE ARISES OUT OF OR IS BASED ON ANY UNTRUE
STATEMENT OR OMISSION OR ALLEGED UNTRUE STATEMENT OR OMISSION, MADE IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE
INVESTOR OR CONTROLLING PERSON AND STATED TO BE SPECIFICALLY FOR USE THEREIN OR
ARISING OUT OF INVESTOR’S OR CONTROLLING PERSON’S FAILURE TO DELIVER INFORMATION
NECESSARY TO MAKE ACCURATE AND TRUE STATEMENTS IN ANY REGISTRATION STATEMENT, IF
SUCH INFORMATION WAS REQUESTED BY THE COMPANY.  IT IS AGREED THAT THE INDEMNITY
AGREEMENT CONTAINED IN THIS SECTION 8.6 SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY, OR ACTION IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE CONSENT OF THE COMPANY (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD).


(B)           TO THE EXTENT PERMITTED BY LAW, THE INVESTOR AND ANY OTHER HOLDER
OF REGISTRABLE SECURITIES WILL, IF REGISTRABLE SECURITIES HELD BY THE INVESTOR
OR SUCH HOLDER ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH REGISTRATION IS
BEING EFFECTED, INDEMNIFY THE COMPANY, EACH OF ITS DIRECTORS, OFFICERS, EACH
PERSON WHO CONTROLS THE COMPANY WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT, AND EACH OTHER SUCH HOLDER AND OTHER STOCKHOLDER, EACH OF THEIR
OFFICERS, DIRECTORS, AND PARTNERS, AND EACH PERSON CONTROLLING SUCH HOLDER OR
OTHER STOCKHOLDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT,
AGAINST ALL CLAIMS, LOSSES, DAMAGES, AND LIABILITIES (OR ACTIONS IN RESPECT
THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE
STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY SUCH REGISTRATION STATEMENT,
PROSPECTUS, OFFERING CIRCULAR, OR OTHER DOCUMENT, OR ANY OMISSION (OR ALLEGED

22


--------------------------------------------------------------------------------





OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE THE
COMPANY AND SUCH HOLDERS, OTHER STOCKHOLDERS, DIRECTORS, OFFICERS, PERSONS OR
CONTROL PERSONS FOR ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY, OR ACTION, AS SUCH EXPENSES ARE INCURRED, IN EACH CASE TO THE EXTENT,
BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT)
OR OMISSION (OR ALLEGED OMISSION) IS MADE IN SUCH REGISTRATION STATEMENT,
PROSPECTUS, OFFERING CIRCULAR, OR OTHER DOCUMENT IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY THE INVESTOR OR
SUCH HOLDER AND STATED TO BE SPECIFICALLY FOR USE THEREIN, OR SUCH LOSS, DAMAGES
OR LIABILITY INCURRED AROSE OUT OF THE INVESTOR’S OR CONTROLLING PERSON’S
FAILURE TO DELIVER INFORMATION NECESSARY TO MAKE ACCURATE AND TRUE STATEMENTS IN
ANY REGISTRATION STATEMENT, IF SUCH INFORMATION WAS REQUESTED BY THE COMPANY;
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF THE INVESTOR OR SUCH HOLDER HEREUNDER
SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY SUCH CLAIMS, LOSSES,
DAMAGES, OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) IF SUCH SETTLEMENT IS
EFFECTED WITHOUT THE CONSENT OF THE INVESTOR OR SUCH HOLDER (WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD); AND PROVIDED THAT THAT IN NO EVENT SHALL ANY
INDEMNITY UNDER THIS SECTION 8.6 EXCEED THE GROSS PROCEEDS RECEIVED BY THE
INVESTOR OR SUCH HOLDER IN SUCH OFFERING.


(C)           EACH PARTY ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 8.6 (THE
“INDEMNIFIED PARTY”) SHALL GIVE WRITTEN NOTICE TO THE PARTY REQUIRED TO PROVIDE
INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY
HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL
PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY
LITIGATION RESULTING THEREFROM (PROVIDED THAT A CONFLICT OF INTEREST DOES NOT
EXIST BETWEEN THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WITH RESPECT TO
SUCH CLAIM), PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY, WHO SHALL CONDUCT
THE DEFENSE OF SUCH CLAIM OR LITIGATION, SHALL BE APPROVED BY THE INDEMNIFIED
PARTY (WHOSE APPROVAL SHALL NOT UNREASONABLY BE WITHHELD), AND THE INDEMNIFIED
PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH PARTY’S EXPENSE, AND PROVIDED
FURTHER THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED
HEREIN SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS
SECTION 8 UNLESS THE FAILURE TO GIVE SUCH NOTICE IS MATERIALLY PREJUDICIAL TO AN
INDEMNIFYING PARTY’S ABILITY TO DEFEND SUCH ACTION.  NO INDEMNIFYING PARTY, IN
THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION, SHALL, EXCEPT WITH THE CONSENT OF
EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL
LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.  EACH INDEMNIFIED PARTY SHALL
FURNISH SUCH INFORMATION REGARDING ITSELF OR THE CLAIM IN QUESTION AS AN
INDEMNIFYING PARTY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY
REQUIRED IN CONNECTION WITH THE DEFENSE OF SUCH CLAIM AND LITIGATION RESULTING
THEREFROM.


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 8.6 IS HELD BY
A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY WITH
RESPECT TO ANY CLAIM, LOSS, DAMAGE, LIABILITY, OR EXPENSE REFERRED TO THEREIN,
THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED PARTY
HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED
PARTY AS A RESULT OF SUCH CLAIM, LOSS, DAMAGE, LIABILITY, OR EXPENSE IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING
PARTY ON THE ONE HAND AND THE INDEMNIFIED PARTY ON THE OTHER IN CONNECTION WITH
THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH CLAIM, LOSS, DAMAGE,
LIABILITY, OR EXPENSE, AS WELL AS ANY OTHER RELEVANT EQUITABLE

23


--------------------------------------------------------------------------------





CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR THE
OMISSION TO STATE A MATERIAL FACT RELATED TO INFORMATION SUPPLIED BY THE
INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION, AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
STATEMENT OR OMISSION.  THE COMPANY AND THE INVESTOR AGREE THAT IT WOULD NOT BE
JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS SECTION 8.6 WERE BASED
SOLELY UPON THE NUMBER OF ENTITIES FROM WHOM CONTRIBUTION WAS REQUESTED OR BY
ANY OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE EQUITABLE
CONSIDERATIONS REFERRED TO ABOVE.  IN NO EVENT SHALL ANY CONTRIBUTION BY A
HOLDER UNDER THIS SECTION 8.6 EXCEED THE GROSS PROCEEDS RECEIVED BY SUCH HOLDER
IN SUCH OFFERING.


(E)           THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF
THE LOSSES, CLAIMS, DAMAGES, AND LIABILITIES REFERRED TO ABOVE IN THIS SECTION
8.6 SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
ACTION OR CLAIM, SUBJECT TO THE PROVISIONS OF SECTION 8.6(C).   NO PERSON GUILTY
OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF THE SECURITIES ACT) SHALL
BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION.


(F)            NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE PROVISIONS
ON INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE UNDERWRITING AGREEMENT
ENTERED INTO IN CONNECTION WITH THE UNDERWRITTEN PUBLIC OFFERING ARE IN CONFLICT
WITH THE FOREGOING PROVISIONS, THE PROVISIONS IN THE UNDERWRITING AGREEMENT
SHALL CONTROL.


(G)           THE OBLIGATIONS OF THE COMPANY AND THE INVESTOR UNDER THIS SECTION
8.6 SHALL SURVIVE THE COMPLETION OF ANY OFFERING OF REGISTRABLE SECURITIES IN A
REGISTRATION STATEMENT.

8.7                Expenses of Registration.  All Registration Expenses shall be
borne by the Company (or its successor); provided, however, that if the Investor
bears the Registration Expenses for any registration proceeding begun pursuant
to Section 8.2(a) and subsequently withdrawn by the Investor and any other
holders registering shares therein, such registration proceeding shall not be
counted as a requested registration pursuant to Sections 8.2(a)(iii) and
8.2(b)(iv) once all of the Registration Expenses have been paid by the Investor
and the other holders.  If the Investor and the other holders pay the
Registration Expenses, such expenses shall be borne by the Investor and such
other holders in proportion to the number of Shares for which such registration
was requested.  Furthermore, in the event that a withdrawal by the Investor is
based upon material adverse information relating to the Company that is
different from the information known or available (upon request from the Company
or otherwise) to the Investor requesting registration at the time of the request
for registration under Section 8.2(a), such registration proceeding shall not be
counted as a requested registration pursuant to Section 8.2(a), even though the
Investor does not bear the Registration Expenses for such registration.  All
Selling Expenses relating to securities registered on behalf of the Investor and
any other selling holders shall be borne by the holders of the registered
securities included in such registration pro rata on the basis of the number of
shares so registered.

8.8                Rule 144 Reporting.  With a view to making available the
benefits of certain rules and regulations of the Commission which may at any
time permit the sale of the

24


--------------------------------------------------------------------------------




Restricted Securities to the public without registration after such time as a
public market exists for the Common Stock of the Company, the Company agrees to
use its best efforts to:


(A)           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144, AT ALL TIMES AFTER THE EFFECTIVE DATE THAT
THE COMPANY BECOMES SUBJECT TO THE REPORTING REQUIREMENTS OF THE SECURITIES ACT
OR THE EXCHANGE ACT;


(B)           FILE WITH THE COMMISSION IN A TIMELY MANNER ALL REPORTS AND OTHER
DOCUMENTS REQUIRED OF THE COMPANY UNDER THE SECURITIES ACT AND THE EXCHANGE ACT
(AT ANY TIME AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS); AND


(C)           SO LONG AS THE INVESTOR OWNS ANY RESTRICTED SECURITIES, TO FURNISH
TO THE INVESTOR FORTHWITH UPON REQUEST A WRITTEN STATEMENT BY THE COMPANY AS TO
ITS COMPLIANCE WITH THE REPORTING REQUIREMENTS OF RULE 144 AND THE EXCHANGE ACT
(AT ANY TIME AFTER IT HAS BECOME SUBJECT TO SUCH REPORTING REQUIREMENTS), A COPY
OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY, AND SUCH OTHER
REPORTS AND DOCUMENTS OF THE COMPANY AND OTHER INFORMATION IN THE POSSESSION OF
OR REASONABLY OBTAINABLE BY THE COMPANY THE INVESTOR MAY REASONABLY REQUEST IN
AVAILING ITSELF OF ANY RULE OR REGULATION OF THE COMMISSION ALLOWING THE
INVESTOR TO SELL ANY SUCH SECURITIES WITHOUT REGISTRATION.

8.9                Transfer of Registration Rights.  The rights to cause the
Company to register securities granted to any party hereto under Section 8 may
be assigned by the Investor only to a transferee or assignee in accordance with
the provisions of Section 9.2 hereof, provided that the Company is given written
notice prior to such assignment, stating the name and address of the transferee
or assignee and identifying the securities with respect to which such
registration rights are being assigned, and, provided further, that the assignee
of such rights assumes in writing the obligations of the Investor under this
Section 8.

8.10              Limitations on Subsequent Registration Rights.  If the Company
grants any subsequent registration rights that are more favorable than the
registration rights granted to the Investor in this Agreement, the Company will
also grant the more favorable registration rights to the Investor.

8.11              Procedure for Underwriter Cutbacks.  In any circumstance in
which all of the Registrable Securities and other shares of Common Stock of the
Company with registration rights (the “Other Shares”) requested to be included
in a registration on behalf of the Investor or Other Stockholders cannot be so
included as a result of limitations of the aggregate number of shares of
Registrable Securities and Other Shares that may be so included, the number of
shares of Registrable Securities and Other Shares that may be so included shall
be allocated among the Investor and Other Stockholders requesting inclusion of
shares pro rata based upon the total number of Registrable Securities or Other
Shares held by such Investor and Other Stockholders, respectively; provided,
however, that such allocation shall not operate to reduce the aggregate number
of Registrable Securities or Other Shares to be included in such registration if
the Investor or Other Stockholder does not request inclusion of the maximum
number of shares of Registrable Securities or Other Shares allocated to such
Investor or Other Stockholder pursuant to the above-described procedure, in
which case the remaining portion of its allocation shall be reallocated among
those requesting whose allocations did not satisfy their requests pro rata on
the basis of total number of shares of Registrable Securities and Other

25


--------------------------------------------------------------------------------




Shares held by such Investor and Other Stockholders, and this procedure shall be
repeated until all shares of Registrable Securities and Other Shares which may
be included in the registration on behalf of the Investor and Other Stockholders
have been so allocated.  The Company shall not limit the number of shares of
Registrable Securities to be included in a registration pursuant to this
Agreement in order to include shares of stock issued or issuable to employees,
officers, directors, or consultants pursuant to the Company’s equity incentive
plans, or in the case of registrations under Sections 8.2 hereof, in order to
include in such registration securities registered for the Company’s own
account.  For any holder of securities (including the Investor) which is a
partnership or corporation, the partners, stockholders, Subsidiaries, parents
and Affiliates of such holder, or the estates and family members of any such
partners and retired partners and any trusts for the benefit of any of the
foregoing Persons shall be deemed to be a single “holder,” and any pro rata
reduction pursuant to this Section 8.11 with respect to such holder shall be
based upon the aggregate amount of Shares carrying registration rights owned by
all entities and individuals included in such “holder,” as defined in this
sentence.

8.12              Lock-up Provisions.


(A)           THE INVESTOR AND ANY OTHER HOLDER OF THE RIGHTS TO CAUSE THE
COMPANY TO REGISTER SECURITIES GRANTED UNDER THIS SECTION 8 HEREBY AGREE, IN
CONNECTION WITH THE IPO AND ANY SUBSEQUENT REGISTERED OFFERING OF THE COMPANY’S
SECURITIES (OTHER THAN A REGISTRATION OF SECURITIES IN A RULE 145 TRANSACTION OR
WITH RESPECT TO AN EMPLOYEE BENEFIT PLAN), NOT TO SELL, MAKE ANY SHORT SALE OF,
TRANSFER, LOAN, PLEDGE OR OTHERWISE HYPOTHECATE OR ENCUMBER, GRANT ANY OPTION
FOR THE PURCHASE OF, PARTICIPATE IN A TRANSACTION WITH THE SAME ECONOMIC EFFECT
AS A SALE, OR OTHERWISE DISPOSE OF ANY SHARES OF THE COMPANY’S COMMON EQUITY
(EXCLUDING THOSE SECURITIES INCLUDED IN THE REGISTRATION BUT INCLUDING
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON EQUITY) WITHOUT THE PRIOR
WRITTEN CONSENT OF THE UNDERWRITER(S) MANAGING SUCH UNDERWRITTEN OFFERING OF THE
COMPANY’S SECURITIES, FOR A PERIOD OF TIME PRIOR TO AND AFTER THE IPO AND A
PERIOD OF TIME PRIOR TO AND AFTER SUCH OTHER REGISTERED OFFERING, AS MAY BE
REQUESTED BY SUCH MANAGING UNDERWRITER(S) (THE “LOCK-UP PERIOD”); PROVIDED THAT
IN EITHER CASE ALL EXECUTIVE OFFICERS AND DIRECTORS OF THE COMPANY (AND ANY
“AFFILIATE” (AS DEFINED IN RULE 405 OF THE SECURITIES ACT) OF SUCH EXECUTIVE
OFFICERS AND DIRECTORS) ENTER INTO SIMILAR AGREEMENT.


(B)           ANY WAIVER OF THE INVESTOR OR OTHER HOLDER(S)’ OBLIGATIONS UNDER
THIS SECTION 8.12 WILL BE MADE ON A PRO RATA BASIS.


(C)           EACH HOLDER SUBJECT TO SECTION 8.12(A) ABOVE HEREBY AGREES TO
EXECUTE AND DELIVER ANY AGREEMENTS AS MAY BE REASONABLY REQUESTED BY THE COMPANY
OR THE MANAGING UNDERWRITER, PROVIDED SUCH AGREEMENTS ARE CONSISTENT WITH THE
FOREGOING OR ARE NECESSARY TO GIVE FURTHER EFFECT THERETO.

9.     Miscellaneous.

9.1                Governing Law.  This Agreement shall be governed in all
respects by the laws of the State of Illinois without regard to choice of laws
or conflict of laws provisions thereof.

9.2                Transfers; Successors and Assigns.

26


--------------------------------------------------------------------------------



(A)           PRIOR TO DECEMBER 31, 2009, THE INVESTOR SHALL NOT SELL, TRANSFER,
ASSIGN, PLEDGE OR OTHERWISE DISPOSE OF (WHETHER WITH OR WITHOUT CONSIDERATION
AND WHETHER VOLUNTARILY OR INVOLUNTARILY OR BY OPERATION OF LAW, BUT EXCLUDING
BY WAY OF MERGER OR CONSOLIDATION) ANY INTEREST IN THE INVESTOR SHARES (A
“TRANSFER”) WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, EXCEPT PURSUANT TO
THE PROVISIONS OF SECTIONS 6.2 AND 7 HEREOF; PROVIDED, THAT NOTWITHSTANDING THE
FOREGOING, THE INVESTOR MAY TRANSFER ANY OR ALL OF THE INVESTOR SHARES AT ANY
TIME WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY TO (I) A CONTROLLED
AFFILIATE OR (II) A CONTROLLING AFFILIATE.  INVESTOR SHALL NOT DIRECTLY OR
INDIRECTLY SEEK TO AVOID THE PROVISIONS OF THIS SECTION 9.2(A) BY TRANSFERRING
OR ISSUING, OR PERMITTING THE TRANSFER OR ISSUANCE OF, ANY DIRECT OR INDIRECT
EQUITY OR BENEFICIAL INTEREST IN INVESTOR, IN A MANNER DESIGNED TO AVOID OR
RESULTING IN THE AVOIDANCE OF THE PROVISIONS OF THIS SECTION 9.2(A). 
NOTWITHSTANDING THE ABOVE PROVISIONS OF THIS SECTION 9.2(A), PRIOR WRITTEN
CONSENT OF THE COMPANY IS NOT REQUIRED FOR ANY TRANSFER MADE AFTER DECEMBER 31,
2009.


(B)           IN THE EVENT THE INVESTOR TRANSFERS ANY OR ALL OF THE INVESTOR
SHARES TO ANOTHER PERSON IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT (WHETHER
OR NOT CONSENT IS REQUIRED BY THE COMPANY), SUCH TRANSFEREE SHALL SUCCEED TO AND
AGREE TO BE BOUND BY ALL RIGHTS, REMEDIES, OBLIGATIONS AND LIABILITIES OF THE
INVESTOR UNDER THE AGREEMENT WITH RESPECT TO SUCH INVESTOR SHARES.  ANY TRANSFER
OR ATTEMPTED TRANSFER IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT SHALL BE
VOID, AND THE COMPANY SHALL NOT RECORD SUCH TRANSFER ON ITS BOOKS OR TREAT ANY
PURPORTED TRANSFEREE OF SUCH INVESTOR SHARES AS THE OWNER OF SUCH SHARES FOR ANY
PURPOSE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, THE PROVISIONS HEREOF SHALL
INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE SUCCESSORS, ASSIGNS, HEIRS,
EXECUTORS, AND ADMINISTRATORS OF THE PARTIES HERETO.  NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES
HERETO OR THEIR RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES,
OBLIGATIONS, OR LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS
EXPRESSLY PROVIDED BY THIS AGREEMENT.

9.3           Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof. 
Subject to the provisions of Section 9.10 below, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the party against whom enforcement of any such
amendment, waiver, discharge or termination is sought, unless otherwise
provided.

9.4           Notices, Etc.  All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, return receipt requested, or otherwise
delivered by hand or by messenger, or by telecopier (facsimile) addressed as
follows:

27


--------------------------------------------------------------------------------




 

If to the Company:

 

KIMBALL HILL, INC.

 

 

5999 New Wilke Road

 

 

Suite 504

 

 

Rolling Meadows, Illinois 60008

 

 

Attn: Chief Executive Officer

 

 

Telephone No.: (847) 981-2981

 

 

Facsimile No.:  (847) 439-0875

 

 

 

With a copy to:

 

KIMBALL HILL, INC.

 

 

5999 New Wilke Road

 

 

Suite 504

 

 

Rolling Meadows, Illinois 60008

 

 

Attn: Office of the General Counsel

 

 

Telephone No.: (847) 981-2981

 

 

Facsimile No.:  (847) 981-2980

 

 

 

With a copy to:

 

KIRKLAND & ELLIS LLP

 

 

200 East Randolph

 

 

Chicago, Illinois 60601

 

 

Attn: Robert M. Hayward

 

 

Telephone No.: (312) 861-2133

 

 

Facsimile No.:  (312) 861-2200

 

 

 

If to the Investor:

 

EQUITY INVESTMENTS III, LLC

 

 

8400 Normandale Lake Blvd. Ste. 250

 

 

Minneapolis, MN 55437

 

 

Attn: Laura Mollet

 

 

Telephone No.: (952) 857-6911

 

 

Facsimile No.:  (952) 857-6949

 

 

 

With a copy to:

 

LATHAM & WATKINS LLP

 

 

233 S. Wacker Drive, Suite 5800

 

 

Chicago, Illinois 60606

 

 

Attn: Richard S. Meller

 

 

Telephone No.: (312) 876-6521

 

 

Facsimile No.:  (312) 993-9767

 

 

 

With a copy to:

 

EQUITY INVESTMENTS III, LLC

 

 

7501 Wisconsin Avenue, Suite 900

 

 

Bethesda, MD 20814-6528

 

 

Attn: Tad MacDonnell

 

 

Telephone No.: (301) 215-6215

 

 

Facsimile No.:  (301) 215-7210

 

If to any other holder of any Investor Shares, at such address as such holder
shall have furnished to the Company in writing.  The Company or the Investor may
change its address for notices hereunder by a notice given pursuant to this
Section 9.4.  Unless specifically stated

28


--------------------------------------------------------------------------------




otherwise, if notice is provided by mail, it shall be deemed given on the third
business day next succeeding the day on which it is sent if sent by registered
or certified mail, if notice is delivered by hand or by messenger, it shall be
deemed given upon actual delivery, and if notice is given by facsimile, it shall
be deemed given upon facsimile confirmation that such notice was received.

9.5           Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to Investor or the Company upon any breach or default
of the other under this Agreement shall impair any such right, power, or remedy
of such party, nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent, or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing or as provided in this Agreement.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

9.6           Dispute Resolution Fees.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs, and disbursements
in addition to any other relief to which such party may be entitled.

9.7           Counterparts.  This Agreement may be executed in any number of
counterparts and signatures may be delivered by facsimile, each of which may be
executed by less than all parties, each of which shall be enforceable against
the parties actually executing such counterparts, and all of which together
shall constitute one instrument.

9.8           Severability.  If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable, or
void, portions of such provision, or such provision in its entirety, to the
extent necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms as if such provision
had never been contained herein.

9.9           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

9.10         Amendment and Waiver.  Any provision of this Agreement may be
amended or waived (either generally or in a particular instance and either
retroactively or prospectively) with the written consent of the Company and the
Investor.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon the Investor and the Company.  In addition, either party
hereto may waive performance of any obligation owing to it, by the other party,
or agree to accept alternatives to such performance, without obtaining the
consent of the Investor.

9.11         Rights of Investors.  Each party to this Agreement shall have the
absolute right to exercise or refrain from exercising any right or rights that
such party may have

29


--------------------------------------------------------------------------------




by reason of this Agreement, including, without limitation, the right to consent
to the waiver or modification of any obligation under this Agreement, and such
party shall not incur any liability to any other party or other holder of any
securities of the Company as a result of exercising or refraining from
exercising any such right or rights.

9.12         Aggregation of Stock.  All shares of Common Stock of the Company
held or acquired by affiliated entities or Persons shall be aggregated for the
purpose of determining the availability of any rights under this Agreement.

9.13         No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

[SIGNATURE PAGE FOLLOWS]

 

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 



KIMBALL HILL, INC.

 

 

 

 

By:

  /s/ David K. Hill

 

 

Its:

  Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

EQUITY INVESTMENTS III, LLC

 

 

 

 

By:

  /s/ Tad MacDonnell

 

 

Its:

  Vice President

 

 


--------------------------------------------------------------------------------